Exhibit 10.2
Execution Version
ASSET PURCHASE AGREEMENT
BY AND AMONG
THE POTOMAC EDISON COMPANY,
AND
SHENANDOAH VALLEY ELECTRIC COOPERATIVE
DATED AS OF MAY 4, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    2  
1.1 Definitions; Principles of Construction
    2  
 
       
ARTICLE II PURCHASE AND SALE
    2  
2.1 Acquired Assets
    2  
2.2 Excluded Assets
    4  
2.3 Assumed Obligations
    6  
2.4 Retained Obligations
    7  
2.5 Assignment of Equipment Leases
    8  
2.6 VA Distribution Business; Inventory
    9  
 
       
ARTICLE III PURCHASE PRICE
    9  
3.1 Purchase Price
    9  
3.2 Post-Closing True-Up
    10  
3.3 Allocation of Final Purchase Price
    12  
 
       
ARTICLE IV THE CLOSING
    13  
4.1 Time and Place of Closing
    13  
4.2 Payment of Closing Payment
    13  
4.3 Deliveries by Seller
    13  
4.4 Deliveries by Buyer
    14  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER
    14  
5.1 Organization; Power and Authority
    14  
5.2 Authority
    14  
5.3 Consents and Approvals; No Violation
    15  
5.4 Company Reports
    15  
5.5 2008 Statement
    16  
5.6 Undisclosed Liabilities
    17  
5.7 Absence of Certain Changes or Events
    17  
5.8 Title and Related Matters
    17  
5.9 Insurance
    18  
5.10 Environmental, Health and Safety Matters
    18  
5.11 Regulation as a Utility
    19  
5.12 Labor and Employment Matters
    19  
5.13 Employee Benefit Plans
    20  
5.14 Contracts
    20  
5.15 Legal Proceedings, Etc
    22  
5.16 Compliance with Permits and Laws
    22  
5.17 Tax Matters
    22  
5.18 Related Party Matters
    23  
5.19 Intellectual Property
    23  
5.20 Fees and Commissions
    23  
5.21 Disclaimers
    23  

 i 

 



--------------------------------------------------------------------------------



 



         
5.22 Acknowledgement
    24  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER
    24  
6.1 Power and Authority
    24  
6.2 Authority
    24  
6.3 Consents and Approvals; No Violation
    25  
6.4 Availability of Funds
    25  
6.5 Litigation; Regulatory Approvals
    26  
6.6 Qualified Buyer
    26  
6.7 WARN Act
    26  
6.8 Fees and Commissions
    26  
6.9 Inspections
    26  
 
       
ARTICLE VII COVENANTS OF THE PARTIES
    26  
7.1 Conduct of Business Prior to the Closing
    26  
7.2 Access to Information
    29  
7.3 Consents and Approvals
    30  
7.4 Further Assurances
    32  
7.5 Public Statements
    34  
7.6 Expenses
    34  
7.7 Tax Matters
    34  
7.8 Employees
    36  
7.9 Name of the Transferred Business After the Effective Time
    38  
7.10 Insurance
    39  
7.11 Certain Notices; Information
    39  
7.12 Shared Locations and Equipment
    39  
7.13 Virginia Settlement
    40  
7.14 Communication Facilities
    40  
7.15 Transmission Agreements
    41  
7.16 Easements; Underbuild; Transmission Lines
    41  
7.17 Surveys and Title Insurance
    42  
7.18 Communication with Customers
    42  
7.19 PCBs
    42  
7.20 Sister Purchase Agreement
    42  
7.21 Customer Migration
    43  
7.22 Interchange Agreement
    43  
7.23 Power Purchase Agreements
    43  
7.24 Borderline Operational Matters
    43  
7.25 West Virginia Assets
    43  
 
       
ARTICLE VIII CONDITIONS
    44  
8.1 Conditions to Each Party’s Obligations to Effect the Transactions
    44  
8.2 Conditions to Obligations of Buyer
    44  
8.3 Conditions to Obligations of Seller
    45  
 
       
ARTICLE IX SURVIVAL; INDEMNIFICATION
    46  
9.1 Survival of Representations and Warranties
    46  

 ii 

 



--------------------------------------------------------------------------------



 



         
9.2 Indemnification
    46  
9.3 Defense of Claims
    48  
 
       
ARTICLE X TERMINATION AND ABANDONMENT
    49  
10.1 Termination
    49  
10.2 Procedure and Effect of Termination
    51  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
    51  
11.1 Amendment and Modification
    51  
11.2 Waiver of Compliance; Consents
    51  
11.3 Notices
    51  
11.4 Assignment
    53  
11.5 Rights Under This Agreement; No Third Party Beneficiaries
    53  
11.6 Governing Law
    53  
11.7 Counterparts
    53  
11.8 Interpretation; Construction
    53  
11.9 Schedules and Exhibits
    53  
11.10 Entire Agreement
    54  
11.11 Waiver of Jury Trial
    54  
11.12 Submission to Jurisdiction
    54  
11.13 Arbitration
    54  
11.14 Certain Remedies
    55  

     
Annex A
  Transferred Territory    
Exhibits:
   
Exhibit A
  Definitions
Exhibit B
  Form of Assignment and Assumption Agreement
Exhibit C
  Form of FIRPTA Affidavit

 iii 

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT, dated as of May 4, 2009 (this “Agreement”),
is made by and among The Potomac Edison Company, a Virginia and Maryland
corporation (“Seller”), and Shenandoah Valley Electric Cooperative (“SVEC”), a
Virginia utility consumer services cooperative (“Buyer”).
     A. Seller is engaged in the business of distributing electric power for
retail and wholesale customers, providing electric generation service to retail
customers, providing related services and products and engaging in related
activities in the Commonwealth of Virginia (the “VA Distribution Business”).
     B. Seller desires to sell and assign, and Buyer desires to purchase and
assume, certain assets and liabilities associated with the portion of Seller’s
VA Distribution Business in the exclusive service territory described in Annex A
hereto, as further set forth and subject to the terms and conditions herein. The
Acquired Assets (as defined herein) and the Assumed Obligations (as defined
herein) are collectively referred to herein as the “Transferred Business.” The
service territory described in Annex A allocated to Buyer is referred to herein
as the “Transferred Territory.”
     C. Concurrently herewith, Seller is entering into an asset purchase
agreement with Rappahannock Electric Cooperative (“REC”) pursuant to which
Seller is agreeing to sell and assign, and REC is agreeing to purchase and
assume, certain assets and liabilities associated with the portion of Seller’s
VA Distribution Business in the exclusive service territory described in Annex A
hereto allocated to REC. Such agreement between Seller and REC is referred to
herein as the “Sister Purchase Agreement” and the assets to be sold and
liabilities to be assumed pursuant to such agreement are referred to herein as
the “Sister Business.” The service territories described in Annex A are intended
to include all of Seller’s distribution service territory and distribution
customers in the Commonwealth of Virginia (with certain exceptions expressly
noted in Section 2.2).
     D. In connection with the transactions contemplated by this Agreement and
the Sister Purchase Agreement, Seller wishes to assign all of its right and
obligations under the Power Purchase Agreements (as defined herein) from and
after the Effective Time (as defined herein); it is contemplated that the Power
Purchase Agreements will be assigned to and assumed by Old Dominion Electric
Cooperative, a Virginia utility aggregation cooperative (“ODEC”), with whom
Buyer has a full requirements power supply agreement; should ODEC not accept
such assignment and assumption then Buyer, together with REC, as buyer under the
Sister Purchase Agreement, wish to assume such Power Purchase Agreements from
and after the Effective Time.
     E. Buyer acknowledges that it is Seller’s intention to exit the VA
Distribution Business in its entirety pursuant to the consummation of the
transactions contemplated hereby and in the Sister Purchase Agreement and the
assignment of the Power Purchase Agreements, and that except as otherwise
expressly contemplated herein or in the Sister Purchase Agreement, such
transactions are intended to be consummated simultaneously.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties and agreements hereinafter set forth, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions; Principles of Construction. Defined terms used in this
Agreement have the meanings specified in this Agreement or in Exhibit A. In
construing this Agreement, together with the Schedules, Exhibits and Annexes,
the principles of construction set forth in Exhibit A shall apply.
ARTICLE II
PURCHASE AND SALE
     2.1 Acquired Assets. On the terms and subject to the conditions of this
Agreement, at the Closing, Seller will sell, assign, convey, transfer and
deliver to Buyer, and Buyer will purchase, assume and acquire from Seller, free
and clear of all Encumbrances except for Permitted Encumbrances, all of Seller’s
right, title and interest in and to the assets used by Seller to carry out its
VA Distribution Business in the Transferred Territory as of the Effective Time,
except for the assets expressly excluded below or excluded in Section 2.2,
including the assets more specifically described below and added after the date
hereof pursuant to Section 2.6 (collectively, the “Acquired Assets”):
          (a) the real property described on Schedule 2.1(a) (including the
control buildings and the other buildings and related improvements located
thereon) (collectively, the “Owned Real Property”);
          (b) all of Seller’s Easements in the Transferred Territory that are
primarily related to the VA Distribution Business, including the easements
listed on Schedule 2.1(b) (including the control buildings and the other
buildings and related improvements located thereon) (collectively, the
“Transferred Easements”);
          (c) all of the substations, control buildings, service centers and
other buildings, fixtures and improvements located on the Owned Real Property or
a Transferred Easement, unless such substation, building, fixture or improvement
is (i) used in both Seller’s VA Distribution Business and Seller’s transmission
business (a “Shared Location”) and (ii) included on Schedule 2.2(a);
Schedule 2.1(c)(1) lists all of the service centers and substations in the
Transferred Territory, whether located on Owned Real Property or a Transferred
Easement, that are used only in the VA Distribution Business; Schedule 2.1(c)(2)
lists all of the Shared Locations in the Transferred Territory;
          (d) the Distribution Facilities;
          (e) Buyer’s Shared Equipment;

2



--------------------------------------------------------------------------------



 



          (f) all Inventories, but excluding those Inventories not located at a
facility listed on Schedule 2.1(c)(1) or 2.1(c)(2) or deemed to be included as
an Acquired Asset pursuant to Section 2.6(c) hereof;
          (g) except for the Excluded Tangible Personal Property, all other
machinery (mobile or otherwise), equipment (including computer and office
equipment), tools, furniture and furnishings and other personal property that,
in each case, are not classified as inventory under GAAP and that are owned by
Seller and used or held for use by Seller primarily in the VA Distribution
Business in the Transferred Territory (the “Tangible Personal Property”),
provided, that with respect to vehicles and trailers owned by Seller, the
Acquired Assets will only include those vehicles and trailers set forth on
Schedule 2.1(g);
          (h) subject to Section 2.5, all rights of Seller as lessee under the
leases set forth on Schedule 2.1(h) (the “Equipment Leases”) to the extent
relating to equipment or vehicles primarily related to the VA Distribution
Business in the Transferred Territory; provided, that with respect to vehicles
and trailers subject to an Equipment Lease, only those vehicles and trailers set
forth on Schedule 2.1(h);
          (i) all Contracts in effect as of the date of this Agreement that
relate primarily to the VA Distribution Business in the Transferred Territory,
including operating agreements, franchise agreements, customer contracts,
electrical service agreements, interconnect agreements, interchange agreements,
borderline agreements, encroachment agreements, pole-attachment agreements,
joint-use agreements, and including any Contracts that relate primarily to the
VA Distribution Business in the Transferred Territory that are entered into by
Seller after the date of this Agreement in accordance with the terms of
Section 7.1, but not including the Power Purchase Agreements except as otherwise
provided in Section 7.23 (collectively, the “Transferred Contracts”);
          (j) all customer lists and customer information databases (including
customer load data); vendor lists; operational and performance data for the
Acquired Assets, GIS information, books and records; meter reading and service
data; operating, safety and maintenance records; warranty information;
engineering designs, plans, blueprints and as-built plans and specifications and
procedures; system drawings; ledgers, files, documents, studies, reports,
creative materials, advertising and promotional materials, and other written,
printed or electronic materials, in each case, to the extent primarily related
to the VA Distribution Business in the Transferred Territory and in Seller’s
possession or in the possession of any third parties within Seller’s reasonable
control or influence;
          (k) all Permits of Seller, including Transferable Permits, that relate
primarily to the VA Distribution Business in the Transferred Territory;
          (l) all unexpired warranties relating to the Acquired Assets;
          (m) all Accounts Receivable and Unbilled Revenue, together with all
rights to enforce, execute on or collect the same, and all rights relating to
the Customer Deposits (but not the cash related to such deposits);

3



--------------------------------------------------------------------------------



 



          (n) all claims, causes of action, rights of recovery, rights of set
off and rights of recoupment of Seller against third parties to the extent
relating to the Assumed Obligations;
          (o) all Intellectual Property described in Schedule 2.1(o) (the
“Acquired Intellectual Property”);
          (p) rights to CRRs to which Seller is entitled as an LSE for the
Transferred Territory pursuant to the PJM Agreements, including (i) all Auction
Revenue Rights to which Seller is entitled that are allocable to the Transferred
Territory and (ii) all Financial Transmission Rights to which Seller is entitled
that are allocable to the Transferred Territory based on the Transferred
Territory’s load ratio share of the peak load of Allegheny’s PJM Load Zone
pursuant to the PJM Agreements, except to the extent such rights have been
assigned by Seller pursuant to the Power Purchase Agreements;
          (q) rights to serve the existing certified service territory of Seller
in the portion of the Commonwealth of Virginia described in Annex A hereto;
          (r) the Transferring Employee Records, to the extent permitted by Law;
          (s) the assets deemed to be Acquired Assets pursuant to Sections 2.5
or 2.6;
          (t) all carbon credits and renewable energy attributes, including
renewable energy credits, green tags, carbon emissions reductions and similar
attributes, if any, to the extent primarily related to the VA Distribution
Business in the Transferred Territory; and
          (u) the rights and obligations related to Regulatory Assets.
     2.2 Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement will constitute a transfer to Buyer, or
will be construed as conferring on Buyer, and Buyer will not acquire, any right,
title or interest in or to any of the following (collectively, the “Excluded
Assets”):
          (a) the real property described on Schedule 2.2(a) (collectively, the
“Excluded Real Property”);
          (b) (i) all of Seller’s easements in the Transferred Territory that
are not primarily related to the VA Distribution Business, and (ii) all of
Seller’s easements that are described on Schedule 2.2(b) (collectively, the
“Excluded Easements”);
          (c) the Transmission Facilities;
          (d) items of Inventory excluded from the definition of Acquired Assets
pursuant to Section 2.1(f);
          (e) all other machinery (mobile or otherwise), equipment (including
computer and office equipment), tools, furniture and furnishings and other
personal property that, in each case, are not classified as inventory under GAAP
and are not owned by Seller or used or held for use by Seller primarily in the
VA Distribution Business in the Transferred Territory and any vehicles or
trailers owned by Seller that are not set forth on Schedule 2.1(g);

4



--------------------------------------------------------------------------------



 



          (f) the Equipment Leases and all other Contracts that would be
Transferred Contracts but for the fact that they relate primarily to assets or
operations located outside the Transferred Territory or to assets or operations
other than the VA Distribution Business (the “Shared Contracts”) and all other
Contracts that are not Transferred Contracts;
          (g) Permits of Seller that are not primarily related to the VA
Distributions Business in the Transferred Territory;
          (h) any other asset of Seller that is not primarily used by Seller in
the VA Distribution Business in the Transferred Territory;
          (i) cash and cash equivalents, including cash held pursuant to money
pool arrangements, and all other Current Assets of Seller except as provided in
Section 2.1(f), (g), (m) or (s), ;
          (j) all Intellectual Property other than the Intellectual Property
described on Schedule 2.1(o) (the “Retained Intellectual Property”); subject to
Buyer’s rights as provided in Section 7.9;
          (k) the property and equipment described on Schedule 2.2(k) plus any
vehicles and trailers owned by Seller that are not listed on Schedule 2.1(g)
(collectively, the “Excluded Tangible Personal Property”);
          (l) Seller’s Shared Equipment;
          (m) subject to Section 2.5, any rights under an Equipment Lease or
related equipment or vehicles that Seller is not permitted to assign at Closing;
          (n) all assets disposed of by Seller after the date of this Agreement,
to the extent this Agreement does not prohibit the disposition;
          (o) all personnel records of Seller and its Affiliates relating to
their employees other than Transferring Employee Records and other records that
are required to be disclosed by applicable Laws, subpoena or legal or regulatory
process;
          (p) except for the assignment and assumption of any Power Purchase
Agreement otherwise contemplated hereby, all intercompany agreements between
Seller and an Affiliate of Seller, and all accounts owing by and among Seller
and any of its Affiliates, whether or not any such intercompany agreement or
account relates to the provision of goods and services, payment arrangements,
intercompany charges or balances, or the like;
          (q) subject to Section 7.7, all rights to refunds of Taxes with
respect to the VA Distribution Business or the Acquired Assets attributable to
taxable periods, or portions thereof, ending prior to or as of the Effective
Time, and any rights to refunds of Taxes with respect to any other assets,
properties or operations of Seller or any of its Affiliates;

5



--------------------------------------------------------------------------------



 



          (r) subject to Section 2.1(n), all claims, causes of action, rights of
recovery, rights of set off and rights of recoupment of Seller against third
parties relating to the VA Distribution Business in the Transferred Territory
prior to the Effective Time;
          (s) subject to Section 2.1(n), all insurance policies, bonds, letters
of credit or similar items, and any cash surrender value in regard thereto,
including deposits made by Seller with regard to workers’ compensation coverage,
and any and all claims related to any of the foregoing;
          (t) all assets attributable to or related to Benefit Plans;
          (u) the Collective Bargaining Agreement;
          (v) subject to Section 7.23, all power purchase or supply agreements,
transmission service agreements, power, fuel or commodity hedging or derivative
or forward purchase agreements, and any other agreements not primarily related
to the construction, ownership, operation or maintenance of the Acquired Assets;
and
          (w) the real and personal property subject to the sale to the Town of
Front Royal, Virginia pursuant to that certain ordinance of the town council of
the Town of Front Royal, Virginia, dated January 12, 2009.
     2.3 Assumed Obligations. On the terms and subject to the conditions of this
Agreement, at the Closing, Buyer will assume and agree to discharge, without
recourse to Seller, all of the following Liabilities of Seller arising on or
after the Effective Time (except as provided in clause (e) below) (the “Assumed
Obligations”):
          (a) all Liabilities arising on or after the Effective Time (other than
Taxes payable by Seller as a result of the consummation of the transactions
contemplated hereby) arising out of or related to the ownership or operation of
the Acquired Assets, and all Liabilities arising on or after the Effective Time
relating to or arising under any tariffs to which the Transferred Business is
subject, including tariffs being reviewed or processed by the applicable
Governmental Entity, subject to the terms and conditions of each;
          (b) all Liabilities to the extent arising out of or related to the
Transferred Business or the ownership or operation of the Acquired Assets in
respect of Taxes attributable to taxable periods, or portions thereof, on or
after the Effective Time;
          (c) all Liabilities relating to the Regulatory Liabilities;
          (d) except as provided in Section 7.8, all Liabilities (i) arising on
or after the applicable Hire Date with respect to Transferring Employees, or
(ii) arising on or after the Effective Time with respect to workers’
compensation claims of the Transferring Employees;
          (e) all Liabilities relating to the Remediation of Hazardous
Substances at, on or from any Site associated with the ownership, construction,
operation, maintenance or retirement of the Acquired Assets at any time before
or after the Effective Time, and all

6



--------------------------------------------------------------------------------



 



Liabilities relating to compliance with all Environmental Laws and other Laws,
on and after the Effective Time, except in each case Retained Obligations and
subject to Section 2.4(j);
          (f) all Liabilities relating to unperformed service obligations,
Easement relocation obligations, and engineering and construction required to
complete scheduled construction, construction work in progress, and all other
capital expenditure projects and obligations, in each case specifically related
to the Acquired Assets and outstanding at the Effective Time;
          (g) all Liabilities related to Customer Deposits and unearned pole
attachment rental revenue for the Transferred Territory;
          (h) all Liabilities classified as a cost of removal obligations or
similar obligations related to the removal, abandonment, or retirement of assets
associated with the VA Distribution Business in the Transferred Territory; and
          (i) all of Seller’s obligations to provide electric service in the
Transferred Territory.
     2.4 Retained Obligations. Notwithstanding anything to the contrary in this
Agreement, Buyer will not assume or be obligated to pay, perform or otherwise
discharge liabilities or obligations of Seller or any of its Affiliates not
expressly referenced in Section 2.3 (collectively, the “Retained Obligations”),
including:
          (a) all Liabilities of Seller to the extent arising out of or related
to the Excluded Assets;
          (b) all Tax Liabilities to the extent arising out of or related to the
ownership or operation of Acquired Assets or the operations of the Transferred
Business attributable to taxable periods, or portions thereof, ending prior to
the Effective Time;
          (c) all Liabilities with respect to current and former employees of
Seller other than the liabilities and obligations assumed by Buyer and its
Affiliates as provided in Section 2.3(d) and in Section 7.8 with respect to the
Transferring Employees;
          (d) any obligations to provide continuation coverage under COBRA (and
notice of the right to elect such coverage) to Transferring Employees, Employees
associated with the Acquired Assets or the Transferred Business who do not
become Transferring Employees (and their dependents or former dependents), and
former dependents of Transferring Employees who became eligible for continuation
coverage under COBRA on account of a “qualifying event” (as defined under COBRA)
occurring prior to the Effective Time;
          (e) all Liabilities of Seller, any Seller Subsidiary or any ERISA
Affiliate of Seller relating to any Benefit Plan or Benefit Arrangements other
than the liabilities and obligations assumed by Buyer and its Affiliates as
provided in Section 7.8 with respect to the Transferring Employees;

7



--------------------------------------------------------------------------------



 



          (f) all Liabilities (including Encumbrances) of Seller with respect to
the mortgage bonds and any other existing indebtedness for money borrowed by
Seller (including items due to Seller’s Affiliates), including indebtedness
described on Schedule 2.4(f) and including any indebtedness for money borrowed
by Seller on or after the date hereof;
          (g) Current Liabilities as of the Effective Time except as provided in
Section 2.3(c), (e), (f), (g) or (h);
          (h) any fines or penalties imposed by any Governmental Entity
resulting from any violation of Permits or Law by Seller that occurred prior to
the Effective Time;
          (i) all Liabilities that relate to Seller’s breach of a representation
or warranty or other provision of, or a failure to perform any obligation under,
any Transferred Contract or Shared Contract, or any such event which with the
passing of time or the giving of notice, would constitute such breach or
failure, in each case that occurred prior to the Effective Time; and
          (j) any Liabilities to the extent attributable to or resulting from
the disposal or other Release of or exposure to Hazardous Substances associated
with the Acquired Assets or any Site at any Off-Site Location prior to the
Effective Time, but excluding any migration or other Release of Hazardous
Substances from any Site onto adjacent or nearby properties.
     2.5 Assignment of Equipment Leases. To the extent requested by Buyer,
Seller will use its commercially reasonable efforts to assign to Buyer at the
Closing Seller’s rights under the Equipment Leases, including seeking to obtain
any required consents to such assignments from the lessor(s) to such Equipment
Leases with respect to the equipment covered by such leases and used or held by
used in the Transferred Territory. In the event Seller is unable to assign any
such rights under the Equipment Leases (or the portion thereof relating to the
Transferred Business) as of the Closing as a result of the failure to obtain any
consent of any lessor under such Equipment Lease, it will notify Buyer promptly
that it will not be able to assign such Equipment Lease (or such portion
thereof) to Buyer at the Closing. From and after receipt of such notice, Buyer
may renegotiate the Equipment Leases as leases of Buyer on terms and conditions
(including with respect to costs and expenses with respect to such Equipment
Leases) substantially similar to the terms and conditions contained in the
Equipment Leases (or the portion thereof relating to the Transferred Business).
In the event that both (A) Seller is unable to assign any Equipment Lease (or
the portion thereof relating to the Transferred Business) to Buyer at the
Closing and (B) Buyer is unable to renegotiate any Equipment Lease as a lease of
Buyer on terms and conditions satisfactory to it, then Seller will, if requested
by Buyer, exercise any “buy-out” rights contained in such Equipment Leases, such
that Seller will acquire the personal property, equipment or vehicles underlying
such Equipment Lease to the extent relating to the Transferred Business (a
“Seller Lease Buy-Out”). Any Seller Lease Buy-Out consummated by Seller pursuant
to this Section 2.5 will be at the sole cost and expense of Buyer, and any
personal property, equipment or vehicles acquired by Seller upon the exercise of
a Seller Lease Buy-Out will be transferred to Buyer at the Closing for no
additional consideration. Any personal property, equipment or vehicles
transferred to Buyer pursuant to this Section 2.5 will be deemed an “Acquired
Asset” for all purposes under this Agreement.

8



--------------------------------------------------------------------------------



 



     2.6 VA Distribution Business; Inventory.
          (a) Prior to Closing, Buyer and Seller agree to work together in good
faith to separate the buildings, improvements, fixtures and other equipment at
the Shared Locations based on the intention of the parties expressed in this
Agreement and Good Utility Practices. The Assignment and Assumption Agreement to
be entered into at Closing may further define the separation of assets at the
Shared Locations. Notwithstanding anything to the contrary in this Agreement,
assets identified as Distribution Facilities on such Assignment and Assumption
Agreement shall be deemed to be Distribution Facilities for all purposes of this
Agreement, and assets identified as Transmission Facilities on such Assignment
and Assumption Agreement shall be deemed to be Transmission Facilities for
purposes of this Agreement.
          (b) Buyer and Seller acknowledge that this Agreement reflects a
division of Seller’s VA Distribution Business between Buyer and REC pursuant to
the Sister Purchase Agreement. The division of Seller’s VA Distribution Business
has been agreed between Buyer and REC and generally is based on the division of
circuits reflected on Annex A hereto. Seller has undertaken in good faith to
reflect such division in the terms of, and schedules and exhibits to, this
Agreement and the Sister Purchase Agreement. Buyer and Seller acknowledge and
agree that prior to Closing Buyer may request certain revisions to or
clarifications of such divisions (which revisions or clarifications also will
require the agreement of the buyer to the Sister Purchase Agreement) and Seller
agrees to cooperate with Buyer and REC in regards thereto and to enter into
amendments hereto to further reflect such division as may be reasonably
requested by Buyer and REC.
          (c) Buyer may request, no later than sixty (60) days prior to the
expected Closing Date, that Seller add certain materials or supplies to
Inventory at a service center or substation so that such materials or supplies
shall be included as Acquired Assets, and Seller will use its commercially
reasonable efforts to the extent it has available such materials in supplies to
meet Buyer’s reasonable requests relating thereto, including Buyer’s
specifications for such materials and supplies. Inventory moved prior to the
Effective Time to a service center or substation at Buyer’s request pursuant to
this Section 2.6(c) shall be deemed an Acquired Asset.
ARTICLE III
PURCHASE PRICE
     3.1 Purchase Price.
          (a) In consideration of the sale, assignment, conveyance, transfer and
delivery to Buyer of the right, title and interest as of the Effective Time of
Seller in the Acquired Assets, Buyer will (i) pay to Seller at Closing an
aggregate amount equal to the Closing Payment and (ii) assume, as of the
Effective Time, the Assumed Obligations.
          (b) Not less than five (5) Business Days prior to the Closing Date,
Seller will prepare and deliver to Buyer a certificate (the “Purchase Price
Certificate”) of an authorized officer of Seller setting forth (i) Seller’s best
good faith estimate of the Net Book Value of the Acquired Assets (the “Estimated
NBV”), Customer Deposits and the Designated Assets Value, all as of the
Effective Time, and (ii) the amount of the Closing Payment. The Purchase Price

9



--------------------------------------------------------------------------------



 



Certificate shall be prepared on the same basis and in the same format as the
2008 Statement will be presented on Schedule 5.5. As used herein, the term
“Closing Payment” means the sum of (i) the Estimated NBV multiplied by 1.65,
plus (ii) the estimated Designated Assets Value, less (iii) the estimated
Customer Deposits, all as of the Effective Time.
          (c) From and after the delivery of the Purchase Price Certificate
until the Closing, Buyer will be permitted to review Seller’s working papers
relating to the preparation of the Purchase Price Certificate, and Seller will
provide Buyer with reasonable access to the persons involved in preparing or
reviewing the Purchase Price Certificate. The purpose of such review will be to
allow Buyer to review changes to the Net Book Value of the Acquired Assets, the
Designated Assets Value and Customer Deposits from December 31, 2008 to the
Effective Time.
     3.2 Post-Closing True-Up.
          (a) Seller will deliver, no later than sixty (60) days after the
Effective Time, Seller’s determination of the Net Book Value of the Acquired
Assets, Customer Deposits and Designated Assets Value, all as of the Effective
Time and taking into account any Correction Adjustments (the “Closing
Statement”). The Closing Statement shall be prepared on the same basis as the
2008 Statement to be presented on Schedule 5.5 and at the level of detail as set
forth on and consistent with Schedule 3.2(a). Buyer will reasonably cooperate
with Seller in connection with the preparation of the Closing Statement and
related information, and will provide to Seller reasonable access to such books,
records, personnel and other information as may be reasonably requested from
time to time.
          (b) Buyer may dispute the Closing Statement or any item set forth
thereon; provided, however, that Buyer will notify Seller in writing of any
disputed item, and the basis of such dispute, within thirty (30) days of Buyer’s
receipt of the Closing Statement (the “Closing Statement Review Period”); and
provided, further, that Buyer’s dispute of any item set forth on the Closing
Statement shall be limited to (i) changes in the Net Book Value of the Acquired
Assets, Customer Deposits or the Designated Assets Value between December 31,
2008 as set forth in the 2008 Statement and the Effective Time and (ii) the
Correction Adjustments. During the Closing Statement Review Period, Buyer may
review Seller’s working papers and other information reasonably requested
relating to the Closing Statement, and Seller will provide Buyer with reasonable
access to persons involved in preparing or reviewing the Closing Statement. In
the event of a dispute with respect to any part of the Closing Statement, Buyer
and Seller will use reasonable efforts to reconcile their differences. If Buyer
and Seller are unable to reach a resolution of such differences within thirty
(30) days of receipt of Buyer’s written notice of dispute to Seller, Buyer and
Seller will submit the amounts remaining in dispute for determination and
resolution to the Independent Accounting Firm, which will be instructed to issue
a report, to be delivered to Buyer and Seller within thirty (30) days of
submission of the amounts remaining in dispute to the Independent Accounting
Firm, stating its determinations and resolutions regarding the amounts disputed,
with such report being final, binding and conclusive on the parties hereto with
respect to the amounts disputed (such determination, an “Independent Accounting
Firm Closing Statement Determination”). Seller and Buyer will each make
available to the Independent Accounting Firm all work papers, books and records
relating to the

10



--------------------------------------------------------------------------------



 



Transferred Business to the extent relevant to the determination of amounts set
forth on the Closing Statement.
          The Independent Accounting Firm shall, within five (5) Business Days
of its agreement to resolve the disputed items submitted to it, provide to Buyer
and Seller the names and resumes of at least three partners of the Independent
Accounting Firm (which resumes shall include a description of each such
individual’s substantial experience in the preparation and audit of financial
statements of corporations engaged in businesses similar to the Transferred
Business and a disclosure of each such individual’s existing or prior business
and/or personal relationships (if any) with Buyer, Seller or any employees or
counsel of any such Person) who are willing to serve as the individual
responsible for determining and resolving the matters submitted by Buyer and
Seller to the Independent Accounting Firm (such person, the “Independent
Accounting Firm Partner”). If, on or before the third Business Day after their
receipt of the information called for by the preceding sentence, Buyer and
Seller have been unable after good faith negotiation to agree upon and select
one of the individuals so identified to act as the Independent Accounting Firm
Partner, then Buyer and Seller shall each have the right on or before the fifth
Business Day after their receipt of such information to deliver to the
Independent Accounting Firm a confidential communication striking any or all of
the individuals previously identified as a potential Independent Accounting Firm
Partner as to whom an existing business and/or personal relationship was
disclosed pursuant to the preceding sentence, and/or striking no more than one
of the other individuals previously identified as a potential Independent
Accounting Firm Partner. The Independent Accounting Firm shall then proceed to
select the Independent Accounting Firm Partner from among the previously
identified individuals who have not been stricken from consideration; if all
such previously identified individuals are so stricken, the Independent
Accounting Firm shall designate at least three additional partners who are
eligible to serve as the Independent Accounting Firm Partner and the forgoing
selection procedure shall be repeated until an Independent Accounting Firm
Partner is selected.
          (c) The Closing Statement and the Net Book Value of the Acquired
Assets or amount of Customer Deposits or the Designated Assets Value set forth
thereon will be adjusted (including with respect to Correction Adjustments)
(i) in accordance with any amount mutually agreed to in writing by Seller and
Buyer with respect to any item set forth on the Closing Statement, and (ii) in
accordance with any Independent Accounting Firm Closing Statement Determination.
As used herein, the term “Final NBV” means, as applicable, (x) the Net Book
Value of the Acquired Assets set forth on the Closing Statement, as so adjusted
pursuant to either clause (i) and/or (ii) of the immediately preceding sentence,
as applicable, or (y) if Buyer fails to dispute in writing the Net Book Value of
the Acquired Assets, the Designated Assets Value, or the Customer Deposits
(including the Correction Adjustments related thereto) set forth on the Closing
Statement within the Closing Statement Review Period, the computation of such
Net Book Value of the Acquired Assets set forth on the Closing Statement. The
fees and disbursements of the Independent Accounting Firm with respect to this
Section 3.2 will be allocated between Buyer and Seller so that Buyer’s share of
such fees and disbursements will be in the same proportion that the aggregate
amount of such disputed amounts so submitted by Buyer to the Independent
Accounting Firm that is unsuccessfully disputed by Buyer (as finally determined
by the Independent Accounting Firm or mutually agreed by the parties) bears to
the total amount of all disputed amounts so submitted by Buyer to the
Independent Accounting Firm.

11



--------------------------------------------------------------------------------



 



          (d) Upon final determination of the Final NBV, the Designated Assets
Value, and Customer Deposits (including the Correction Adjustments related
thereto), all as of the Effective Time in accordance with Section 3.2(c), Buyer
or Seller, as applicable, shall pay to the other no later than five (5) days
following the final determination thereof by wire transfer of immediately
available funds to an account designated by the party to receive funds, as
applicable, the amount that (i)(A) the sum of the Estimated NBV multiplied by
1.65, plus (B) the estimated Designated Assets Value, less (C) the estimated
Customer Deposits, is greater or less than (ii)(A) the Final NBV multiplied by
1.65, plus (B) the Designated Assets Value as of the Effective Time, less
(C) the Customer Deposits as of the Effective Time.
          (e) Except as otherwise provided in this Agreement, items relating to
the ownership, lease, maintenance or operation of the Transferred Business
attributable to a period commencing prior to the Effective Time and terminating
on or after the Effective Time, including personal property or real estate
taxes, utilities, rents (including poll attachment rental revenue but excluding
Income Taxes), shall be prorated based on the same units used to compute the
item in question, and otherwise measured by calendar days.
          (f) Any amount paid under Section 3.2(d) will be paid with interest
for the period beginning on the Closing Date and ending on the day preceding the
date of payment, calculated at the U.S. prime rate as in effect on the Closing
Date as published in the Wall Street Journal, Eastern Edition (the “Applicable
Rate”) and will, to the maximum extent allowed by applicable Laws, constitute an
adjustment to the Final Purchase Price.
     3.3 Allocation of Final Purchase Price. Buyer and Seller agree that the
Final Purchase Price shall be allocated among the Acquired Assets, in accordance
with Section 1060 of the Code and the Treasury Regulations thereunder, as set
forth on Schedule 3.3 (the “Allocation”). Seller shall prepare a post-Closing
allocation (“Post-Closing Allocation”) taking into account any post-Closing
adjustment to the Final Purchase Price pursuant to Section 3.2 and consistent
with the methods and allocations used in the Allocation within thirty (30) days
following any adjustment to the Final Purchase Price pursuant to Section 3.2 and
shall deliver such proposed Post-Closing Allocation to Buyer for Buyer’s review
and comment. If Buyer does not object in writing to the proposed Post-Closing
Allocation, it shall be deemed to be accepted by Buyer as proposed by Seller. If
Buyer objects to the Post-Closing Allocation, Buyer shall provide Seller written
reasons for Buyer’s objection(s) with thirty (30) days following delivery of the
proposed Post-Closing Allocation. Buyer and Seller shall use their commercially
reasonable efforts to agree upon such Post-Closing Allocation. If agreement
cannot be reached within twenty (20) days of the Buyer’s receipt of Seller’s
written objections, the parties shall submit the disagreement to an Independent
Accounting Firm Partner selected pursuant to the procedures outlined in
Section 3.2(b) who shall determine and resolve the matter by issuing a report,
to be delivered to Buyer and Seller within thirty (30) days of submission of the
disagreement to the Independent Accounting Firm, stating its determinations and
resolutions regarding the disagreement, with such report being final, binding
and conclusive on the parties hereto with respect to the amounts disputed. Buyer
and Seller shall (i) file Internal Revenue Service Form 8594 and all federal,
state and local Tax Returns, in accordance with such agreed allocation, and
(ii) report the transactions contemplated by this Agreement for Tax purposes in
a manner consistent with the final allocation of the Final Purchase Price (as
the same may be adjusted) pursuant to this Section 3.3. Buyer and Seller shall
provide the other promptly with

12



--------------------------------------------------------------------------------



 



any other information reasonably required to complete Form 8594. Pursuant to the
provisions of Section 7.7, Buyer and Seller will notify the other in the event
of an examination, audit or other proceeding regarding the agreed upon
allocation of the Final Purchase Price (as the same may be adjusted).
ARTICLE IV
THE CLOSING
     4.1 Time and Place of Closing. Upon the terms and subject to the
satisfaction or waiver of the conditions contained in Article VIII of this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) will take place at the offices of Vinson & Elkins L.L.P., 1455
Pennsylvania Avenue, N.W., Washington, D.C. 20004 on the last Business Day of
the full calendar month in which all of the conditions contained in Article VIII
have been satisfied or waived (other than those conditions that by their nature
are to be satisfied or waived at the Closing, but subject to the satisfaction or
waiver at the Closing of such conditions), or at such other place or time as the
parties may agree in writing. The date on which the Closing actually occurs is
hereinafter referred to as the “Closing Date.” The transactions contemplated
hereby shall be effective at 12:00:00 a.m., Eastern Prevailing Time, on the
first calendar day of the month following the date on which the Closing Date
occurs (the “Effective Time”). Risk of loss with respect to the Acquired Assets
shall transfer to Buyer at the Effective Time.
     4.2 Payment of Closing Payment. Upon the terms and subject to the
satisfaction of the conditions contained in this Agreement, Buyer will pay to
Seller at the Closing an aggregate amount in United States dollars equal to the
Closing Payment as set forth in the Purchase Price Certificate by wire transfer
of immediately available funds to an account designated by Seller to Buyer at
least two (2) Business Days prior to the Closing Date.
     4.3 Deliveries by Seller. At the Closing, Seller will deliver, or cause to
be delivered, the following to Buyer:
          (a) The Related Agreements, duly executed by Seller and any Affiliates
of Seller that are party thereto;
          (b) All consents, waivers or approvals obtained by Seller with respect
to the Seller Third-Party Consents and those consents and approvals described in
Schedule 5.3(b);
          (c) Transferring Employee Records;
          (d) Copies of the documents and information described in
Section 2.1(j), 2.1(k), and 2.1(l);
          (e) Such other agreements, documents, instruments and writings as are
required to be executed and delivered by Seller at or prior to the Closing
pursuant to the terms of this Agreement or that may be reasonably requested by
Buyer in connection with the transfer to Buyer of the Acquired Assets, the
absence of any Encumbrances thereon (other than Permitted Encumbrances), and the
retention by Seller of the Retained Obligations; and
          (f) A certificate required by Section 8.2(e).

13



--------------------------------------------------------------------------------



 



     4.4 Deliveries by Buyer. At the Closing, Buyer will deliver, or cause to be
delivered, the following to Seller or its designees:
          (a) The Closing Payment as set forth in the Purchase Price
Certificate, by wire transfer or transfers of immediately available funds to the
account or accounts designated pursuant to Section 4.2;
          (b) The Related Agreements, duly executed by Buyer and any Affiliates
of Buyer that are party thereto;
          (c) All consents, waivers or approvals obtained by Buyer as described
in Schedule 6.3(b);
          (d) All Tax certificates and Tax forms applicable to the transfers
contemplated by this Agreement, including direct pay permits and Tax exemption
certificates;
          (e) Such other agreements, documents, instruments and writings as are
required to be executed and delivered by Buyer at or prior to the Closing
pursuant to the terms of this Agreement or that may be reasonably requested by
Seller in connection with the assumption by Buyer of the Assumed Obligations;
and
          (f) A certificate required by Section 8.3(d).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     Except as set forth in the disclosure schedules attached to this Agreement,
Seller hereby represents and warrants to Buyer as follows:
     5.1 Organization; Power and Authority.
          (a) Seller is a corporation duly organized, validly existing and in
good standing under the Laws of Maryland and Virginia.
          (b) Seller has all requisite corporate power and authority to own,
lease, and operate the assets used in the Transferred Business except where the
failure to have such power and authority, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
     5.2 Authority. Seller has full corporate power and authority to execute and
deliver this Agreement and the Related Agreements and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
board of directors of Seller and no other corporate proceedings on the part of
Seller are necessary to authorize this Agreement or the Related Agreements or to
consummate the transactions contemplated hereby and thereby. This Agreement and
the Related Agreements have been duly and validly executed and delivered by
Seller, and, assuming that this Agreement and the Related Agreements constitute
valid and

14



--------------------------------------------------------------------------------



 



binding agreements of Buyer, constitute valid and binding agreements of Seller,
enforceable against Seller in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (the “Bankruptcy and Equity Exception”).
     5.3 Consents and Approvals; No Violation.
          (a) Other than obtaining the consents of third parties set forth on
Schedule 5.3(a) (the “Seller Third-Party Consents”), the Seller Required
Regulatory Approvals and the Buyer Required Regulatory Approvals, neither the
execution and delivery of this Agreement and the Related Agreements by Seller,
the sale by Seller of the Acquired Assets pursuant to this Agreement, the
assignment by Seller of the Assumed Obligations pursuant to this Agreement, nor
Seller’s performance under this Agreement or the Related Agreements will:
(i) conflict with or result in any breach of any provision of the Certificate of
Incorporation or Bylaws of Seller; (ii) require Seller or any of its Affiliates
to obtain any consent, approval, authorization or permit of, or require Seller
or any of its Affiliates to make any filing with or provide any notice to, any
Governmental Entity, except (x) where Seller’s failure to obtain such consent,
approval, authorization or Permit, or to make such filing or notification, would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or (y) for those requirements that become applicable to Seller as
a result of the specific regulatory status of Buyer (or any of its Affiliates)
or as a result of any other facts that specifically relate to the business or
activities in which Buyer (or any of its Affiliates) is or proposes to be
engaged; (iii) result in a default (or give rise to any right of termination,
cancellation or acceleration or result in any Encumbrance (other than a
Permitted Encumbrance) on the Acquired Assets) under any Contract to which
Seller is a party or by which Seller or any of the Acquired Assets, may be
bound, except for such defaults (or rights of termination, cancellation or
acceleration or resulting Encumbrance (other than a Permitted Encumbrance)) as
to which requisite waivers or consents have been obtained or will have been
obtained prior to Closing or that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or (iv) violate any
Law or Order applicable to Seller or any of the Acquired Assets, which
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
          (b) Except for the consents and approvals listed in Schedule 5.3(b)
(the “Seller Required Regulatory Approvals”), no declaration, filing or
registration with, or notice to, or authorization, consent or approval of, any
Governmental Entity is necessary for the consummation by Seller (or its
Affiliates) of the transactions contemplated hereby or by the Related
Agreements, other than such declarations, filings, registrations or notices
that, if not obtained or made, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and as noted in
Section 7.3(i).
     5.4 Company Reports.
          (a) Seller has made available to Buyer complete copies of the
following financial statements, which are attached hereto as Schedule 5.4(a)
(collectively, the “Financial Statements”): the audited consolidated balance
sheet of Seller as of December 31, 2008 and the related audited consolidated
statements of income and cash flows and the notes thereto for the

15



--------------------------------------------------------------------------------



 



fiscal year then ended. The Financial Statements (i) have been prepared in
accordance with GAAP, consistently applied throughout the periods covered
thereby, except as otherwise noted therein, and (ii) fairly present in all
material respects the financial condition and results of operations of Seller on
a consolidated basis, as of the respective dates thereof and for the respective
periods covered thereby; provided, however, that this representation and
warranty shall be deemed true and correct to the extent that any failure of this
representation and warranty to be true and correct related to matters other
than, and does not affect, the Transferred Business.
          (b) For periods beginning on or after January 1, 2006, Seller has
filed or caused to be filed with the Virginia Commission all forms, statements,
reports and documents (including all exhibits, amendments and supplements
thereto) required to be filed by Seller with respect to the Transferred
Business, all of which complied in all material respects with all applicable
requirements of the rules and regulations of the Virginia Commission as in
effect on the date each such report was filed.
          (c) The books and records of Seller have been maintained in accordance
with GAAP and the FERC’s Uniform System of Accounts applied on a consistent
basis in accordance with Seller’s past practice as reflected on Schedule 5.5.
     5.5 2008 Statement.
          (a) Attached hereto as Schedule 5.5 is a statement of the Net Book
Value of the Acquired Assets, Customer Deposits and the Designated Assets Value
as of December 31, 2008 for Seller’s VA Distribution Business (including the
Sister Business) (the “Initial 2008 Statement”). The defined terms used in the
preceding sentence shall be understood for purposes of this Section 5.5(a) only
to include the portion of the VA Distribution Business in the Sister Territory
as well as the Transferred Territory. The Initial 2008 Statement (a) is
unaudited and derived on a consistent basis from the books and records and
consolidated financial statements of Seller, (b) has been prepared based upon
amounts derived from the records of Seller that have been maintained in
accordance with GAAP and the FERC’s Uniform System of Accounts, (c) accurately
and completely reflects the Acquired Assets and Assumed Liabilities taken
together with the Acquired Assets and Assumed Liabilities in the Sister Purchase
Agreement (as such terms are defined therein), in each case as of December 31,
2008 and except as otherwise expressly noted herein, and (d) has been prepared
on the basis of internal direct or indirect allocations of certain assets and
liabilities between the states in which Seller operates in a manner consistent
with Seller’s historical practice.
          (b) On or before June 8, 2009, Seller will provide Buyer with an
amended Schedule 5.5 which will be a statement of the Net Book Value of the
Acquired Assets, Customer Deposits and the Designated Assets Value as of
December 31, 2008 for only the Transferred Business (the “2008 Statement”). The
2008 Statement when delivered (a) will be unaudited and derived on a consistent
basis from the books and records and consolidated financial statements of
Seller, (b) prepared based upon amounts derived from the records of Seller that
have been maintained in accordance with GAAP and the FERC’s Uniform System of
Accounts, (c) will accurately and completely reflect the Acquired Assets and
Assumed Liabilities as of December 31, 2008 and except as otherwise expressly
noted herein, and (d) will have been prepared on the

16



--------------------------------------------------------------------------------



 



basis of internal direct or indirect allocations of certain assets and
liabilities between the states in which Seller operates in a manner consistent
with Seller’s historical practice.
          (c) Buyer acknowledges that the Initial 2008 Statement and 2008
Statement include entries for the Tangible Personal Property included as an
Acquired Asset pursuant to Section 2.1(g), notwithstanding that such property
has been expensed under GAAP.
     5.6 Undisclosed Liabilities. Except for (a) the Liabilities set forth in
Schedule 5.6, (b) Liabilities reflected or reserved against in the 2008
Statement and (c) Liabilities incurred after December 31, 2008 that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, Seller has not incurred any Liabilities that will be
Assumed Obligations as of the Closing.
     5.7 Absence of Certain Changes or Events. Since December 31, 2008, Seller
has operated the Transferred Business in the ordinary course consistent with
past practices and except as set forth in Schedule 5.7, there has not occurred
any event, occurrence or conditions that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
     5.8 Title and Related Matters.
          (a) Seller has good, valid and marketable title to the Acquired Assets
free and clear of all Encumbrances other than the Permitted Encumbrances and
those Encumbrances that are to be released at or prior to Closing. Except as set
forth in Schedule 5.8(a), Seller has not leased or otherwise granted to any
Person the right to use or occupy the Owned Real Property, and there are no
outstanding options, rights of first offer or rights of first refusal to
purchase such Owned Real Property.
          (b) Except for any Excluded Assets and for any assets being
transferred by Seller pursuant to the Sister Purchase Agreement (for which Buyer
may elect or need to acquire joint use arrangements with the buyer thereunder),
(i) the Owned Real Property and the Transferred Easements represent all of the
material real property interests used or held for use by Seller in connection
with the Transferred Business and necessary to conduct the Transferred Business
in all material respects as conducted on the date of this Agreement and, except
to the extent permitted by Section 7.1, as of the Effective Time, and (ii) the
Acquired Assets include the material property, plant and equipment used by
Seller in the VA Distribution Business in the Transferred Territory (other than
as expressly contemplated hereby).
          (c) Except as set forth on Schedule 5.8(c), Seller has not received
written notice from any Person within three years prior to the date of this
Agreement asserting that Seller does not have the right, as a result of title
defects or title failures, to use or occupy any portion of the Owned Real
Property or lands covered by the Transferred Easements, other than those notices
that would not individually, or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
          (d) The buildings on the Owned Real Property are in good operating
condition relative to their age and use and have been maintained in accordance
with Good Utility Practices. The Tangible Personal Property, Inventories and
Distribution Facilities are in good operating

17



--------------------------------------------------------------------------------



 



condition relative to their age and use and have been maintained in accordance
with Good Utility Practices.
          (e) No condemnation or eminent domain proceeding against any part of
the Owned Real Property or the Transferred Easements is pending or, to the
Knowledge of Seller, threatened, other than such proceedings that would not
individually, or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (f) To the Knowledge of Seller, (i) there are no public improvements
that have been ordered to be made or that have not been previously assessed, and
(ii) there are no special, general or other assessments pending, threatened
against, or affecting any parts of the Owned Real Property or any of the
Transferred Easements.
          (g) All of the Inventories included as Acquired Assets consist of a
quality, and are not more than the quantity, reasonably expected to be usable in
the ordinary course of business.
     5.9 Insurance. Schedule 5.9 lists and provides a summary of the material
policies of fire, liability, worker’s compensation and other forms of insurance
owned or held by Allegheny Energy, Inc. (“Allegheny”), of which Seller is a
wholly-owned subsidiary, or Allegheny’s or Seller’s Affiliates insuring the
Acquired Assets or the operations and personnel of the Transferred Business. All
such insurance policies are in full force and effect, subject to the terms of
each policy, all premiums with respect thereto covering all periods up to and
including the date as of which this representation is being made have been paid
(other than retroactive premiums that may be payable with respect to
comprehensive general liability and worker’s compensation insurance policies),
and no notice of cancellation or termination has been received with respect to
any such policy that was not replaced on substantially similar terms prior to
the date of such cancellation. As of the date of this Agreement, none of
Allegheny, Seller or any of their Affiliates have been refused any insurance
with respect to the Acquired Assets or the operations and personnel of the
Transferred Business, nor has such coverage been limited by any insurance
carrier to which any of Allegheny, Seller or any of their Affiliates have
applied for any such insurance or with which it has carried insurance during the
last twelve months.
     5.10 Environmental, Health and Safety Matters. Except as set forth in
Schedule 5.10 and for such matters that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect:
          (a) Seller is and, during the relevant time periods specified in
applicable statutes of limitations, has been in compliance with applicable
Environmental Laws with respect to its operation of the Transferred Business;
          (b) Seller holds and is in compliance with all Permits required under
applicable Environmental Laws to construct and operate the Acquired Assets and
to own and operate the Transferred Business as currently operated, and has
timely filed any renewal applications required to be filed by a specific date in
order to maintain the effectiveness of such Permits;

18



--------------------------------------------------------------------------------



 



          (c) There are no claims, actions, suits, or proceedings pending or, to
Seller’s Knowledge, threatened against Seller under applicable Environmental
Laws with respect to the operation of the Transferred Business or the Acquired
Assets;
          (d) There have been no Releases of Hazardous Substances on, under or
from the Acquired Assets in violation of, or that require reporting or
Remediation under, any applicable Environmental Laws, and Seller has not
received any written notification or request for information indicating that it
is a potentially responsible party under CERCLA or any similar state law with
respect to the Acquired Assets or its operation of the Transferred Business;
          (e) Seller has delivered to Buyer all environmental reports (including
all Phase I and Phase II Environmental Site Assessment reports, investigations
and studies) relating to any of the Acquired Assets or the Transferred Business
that are in the possession of the Seller or any of its Representatives; and
          (f) Seller is not subject to any Order under any Environmental Law
relating to the Acquired Assets or the Transferred Business.
          (g) There currently are not and never have been any power generation
facilities (other than back-up generation equipment) on any of the Owned Real
Property or Transferred Easements.
     Notwithstanding any other provision in this Agreement to the contrary, the
representations and warranties made in this Section 5.10 are Seller’s exclusive
representations and warranties relating to compliance with, and possession of
Permits required under, Environmental Laws, and with respect to any Releases of
Hazardous Substances.
     5.11 Regulation as a Utility. Seller is subject to regulation as a “public
utility” by the Virginia Commission pursuant to the Laws of the Commonwealth of
Virginia and is subject to regulation as a “public utility” by the FERC pursuant
to Part II of the Federal Power Act. Seller also is subject to regulation as a
public utility (or similar designation) by the States of Maryland and West
Virginia, but no other states in the United States or by any foreign country.
Seller is a subsidiary of Allegheny, which is a “registered holding company”
under the Holding Company Act. Schedule 5.11 lists all of the currently
operative tariffs authorized and approved prior to the date of this Agreement by
the Virginia Commission applicable to the Transferred Business and all of the
currently pending rate, certificate or other filings made prior to the date of
this Agreement by Seller before the Virginia Commission. All currently effective
filings with the Virginia Commission were made in compliance in all material
respects with all Laws then applicable thereto. Except as reported on
Schedule 5.11, Seller, with respect to the Transferred Business, does not have
rates that have been or are being collected subject to refund, pending final
resolution of any proceeding pending before a Governmental Entity or on appeal
to the courts, where the potential refund, resolution or outcome of appeal,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.
     5.12 Labor and Employment Matters. Seller has previously made available to
Buyer copies of the Collective Bargaining Agreement, which is the only
collective bargaining agreement that relates to the Transferred Business. With
respect to the Transferred Business and except for such matters as would not
reasonably be expected to have, individually or in the

19



--------------------------------------------------------------------------------



 



aggregate, a Material Adverse Effect: (a) except as set forth in
Schedule 5.12(a), Seller is in compliance with all applicable Laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours with respect to the Employees; (b) within the last three years,
Seller has not received written notice of any unfair labor practice complaint
against it before the National Labor Relations Board with respect to the
Employees and no such claim is pending; (c) there is no labor strike, slowdown
or stoppage actually pending or, to the Knowledge of Seller, threatened against
or affecting the Transferred Business; (d) there is no charge pending or, to
Seller’s Knowledge, threatened against Seller alleging violation of any Laws
related to employment and employment practices, terms and conditions of
employment and wages and hours with respect to employees, including, but not
limited to unlawful discrimination in employment practices; (e) within the last
three years, no one has filed a petition seeking representation with respect to
the Employees of Seller with the National Labor Relations Board and no petition
is pending; (f) except as reported on Schedule 5.12(f), no arbitration
proceeding arising out of or under any Collective Bargaining Agreement is
pending against Seller; and (g) Seller has not experienced any primary work
stoppage with respect to the Employees in the past five years.
     5.13 Employee Benefit Plans.
          (a) All “employee benefit plans,” within the meaning of Section 3(3)
of ERISA, covering any of the Employees (collectively, the “Benefit Plans”) are
listed in Schedule 5.13(a). True and complete copies of all Benefit Plans or a
written summary thereof have been made available to Buyer.
          (b) Schedule 5.13(b) lists or describes all material employee benefit
arrangements, including any other material deferred compensation,
profit-sharing, retirement and pension plans and all material bonus, fringe
benefit and other employee benefit plans, maintained, or with respect to which
contributions are made, by Seller for the Employees, other than those
arrangements that are Benefit Plans or are base or regular cash compensation
(collectively, the “Benefit Arrangements”).
          (c) There has been no amendment to, announcement by Seller or any of
its subsidiaries relating to, or change in employee participation or coverage
under, any Benefit Plan or Benefit Arrangement that would increase materially
the benefits provided to the Employees under such plan or arrangement above the
level of the benefits provided thereunder for the most recent fiscal year.
          (d) Schedule 5.13(d) contains a true and correct list of the names of
each Employee for the Transferred Business and each “Employee” as defined in the
Sister Purchase Agreement.
     5.14 Contracts.
          (a) Schedule 5.14(a) contains a true and complete list of the
following Transferred Contracts and the “Transferred Contracts” as defined in
the Sister Purchase Agreement, as of the date hereof:

20



--------------------------------------------------------------------------------



 



               (i) franchise agreements authorizing the provision of electric
service in a city or municipality;
               (ii) electric service agreements or similar customer agreements
that generated more than $1,000,000 in net revenues for the twelve month period
ended December 31, 2008;
               (iii) facilities agreements;
               (iv) transmission service agreements;
               (v) interchange, borderline or joint use agreements;
               (vi) pole attachment agreements;
               (vii) any other Contract related to the Transferred Business that
require known expenditures by Seller of $100,000 or more per annum or $250,000
or more in the aggregate over the term of such Contract;
               (viii) Contracts containing covenants restricting in any material
respect the freedom of Seller to engage in the Transferred Business or to
compete with any Person that would affect, or be reasonably expected to affect,
the Transferred Business or the operation or use of the Acquired Assets;
               (ix) joint venture agreements, joint development agreements,
joint use agreements, common or shared facilities agreements, partnership
agreements, limited liability company agreements, limited liability company
operating agreements or similar agreements;
               (x) Contracts for the purchase or sale of any business,
corporation, partnership or other business entity;
               (xi) encroachment agreements;
               (xii) electric supply agreements;
               (xiii) Equipment Leases; and
               (xiv) Contracts that are otherwise material to the Transferred
Business.
          (b) Schedule 5.14(b) contains a true and complete list of all Shared
Contracts that would be included in clauses (i) through (xiv) of Section 5.14(a)
if such Contracts related primarily to the VA Distribution Business.
          (c) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, each of the Transferred
Contracts and Shared Contracts (i) constitutes a valid and binding obligation of
Seller and, to Seller’s Knowledge, constitutes a valid and binding obligation of
the other parties thereto, subject to the Bankruptcy and Equity

21



--------------------------------------------------------------------------------



 



Exception, and (ii) is in full force and effect except to the extent such
contract expires by its own terms after the date of this Agreement.
          (d) There is not, under any of the Transferred Contracts or Shared
Contracts, any default or event that, with notice or lapse of time or both,
would constitute a default on the part of Seller or, to Seller’s Knowledge,
would constitute a default on the part of any of the other parties thereto,
except such events of default and other events as to which requisite waivers or
consents have been obtained, the receipt of the Seller Third Party Consents or
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
     5.15 Legal Proceedings, Etc. Except as set forth in Schedule 5.15, there
are no claims, actions, proceedings or investigations pending or, to the
Knowledge of Seller, threatened against Seller or any of its Affiliates relating
to the Acquired Assets or the Transferred Business before any Governmental
Entity or alternative dispute resolution proceedings that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Seller is not subject to any outstanding judgment, rule, Order, writ, injunction
or decree of any court or Governmental Entity or alternate dispute resolutions
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. As of the date of this Agreement, Seller is not aware
of any reason relating to it or its Affiliates that all Seller Required
Regulatory Approvals will not be obtained.
     5.16 Compliance with Permits and Laws. Seller holds and is in compliance
with all Permits (other than with respect to Environmental Laws, which are
addressed in Section 5.10) necessary to own, operate and maintain the
Transferred Business as presently conducted, except where the failure to have
such Permits would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Seller is in compliance with all Permits
and Laws of all Governmental Entities applicable to it with respect to the
Transferred Business or the Acquired Assets, except for violations that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     5.17 Tax Matters. All Tax Returns required to be filed before the Effective
Time by Seller with respect to the Transferred Business or with respect to the
ownership or operation of the Acquired Assets, have been or will be timely
filed, and all Taxes that are, or as of the Effective Time will be, due have
been or will be timely paid in full. Except as set forth in Schedule 5.17,
Seller has not received any notice of deficiency or assessment from any taxing
authority with respect to liabilities for Taxes in respect of the Transferred
Business or Acquired Assets that could adversely affect the Transferred Business
or Buyer’s ownership of such Acquired Assets, which have not been fully paid or
finally settled, and any such deficiency shown in such Schedule 5.17 is being
contested in good faith through appropriate proceedings. No claim has ever been
made by any authority in a jurisdiction where Seller does not file a Tax Return
with respect to the Transferred Business that it is or may be subject to
taxation in that jurisdiction with respect to the Transferred Business. Except
as set forth in Schedule 5.17, (i) there are no audits, claims, assessments,
levies, administrative proceedings, or lawsuits pending, or to Seller’s
Knowledge, threatened against Seller in respect of the Transferred Business or
any of the Acquired Assets that could adversely affect the Transferred Business
or Buyer’s ownership of such Acquired Assets, and (ii) there are no outstanding
agreements or waivers extending the applicable statutory periods of limitation
for the assessment or collection of any

22



--------------------------------------------------------------------------------



 



Taxes associated with the ownership or operation of the Transferred Business or
the Acquired Assets that could adversely affect the Transferred Business or
Buyer’s ownership of such Acquired Assets for any period. There are no
Encumbrances for Taxes, other than Permitted Encumbrances, on any of the
Acquired Assets.
     5.18 Related Party Matters. Except as set forth in Schedule 5.18, with
respect to Transferred Business, Seller is not party to any Contract with any of
its Affiliates, except for Contracts not assigned or conveyed to Buyer pursuant
to this Agreement and the Power Purchase Agreement with a subsidiary of
Allegheny.
     5.19 Intellectual Property. Seller owns, or possesses licenses or other
valid rights to use, all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, copyrights, service marks, service mark rights,
trade secrets, applications to register, and registrations for the foregoing
trademarks, service marks and patents, know-how and other proprietary rights and
information necessary in connection with the Transferred Business as currently
conducted, except where the failure to possess such rights or licenses or valid
rights to use would not reasonably be expected to have a Material Adverse
Effect, and to the Knowledge of Seller (i) the conduct by Seller of the
Transferred Business does not infringe upon any Intellectual Property of any
third party, except where such infringement would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, nor has
Seller received any written claim, alleging any such infringement, and (ii) no
Person is infringing upon any Intellectual Property of Seller as it relates to
the Transferred Business except where such infringement would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Schedule 5.19 contains the material information technology applications
currently used in the VA Distribution Business.
     5.20 Fees and Commissions. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Seller or any Affiliate or Subsidiary of Seller, who might be entitled to any
fee or commission from Buyer in connection with the transactions contemplated
hereby.
     5.21 Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS ARTICLE V, THE ACQUIRED ASSETS ARE SOLD “AS IS, WHERE IS” AND SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED, AS TO SELLER, THE LIABILITIES, OPERATIONS OF THE ACQUIRED
ASSETS OR THE TRANSFERRED BUSINESS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE V: SELLER EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES
REGARDING LIABILITIES, OWNERSHIP, LEASE, MAINTENANCE, OR OPERATION OF THE
ACQUIRED ASSETS AND THE TRANSFERRED BUSINESS, THE TITLE, CONDITION, VALUE OR
QUALITY OF THE ACQUIRED ASSETS OR THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS
AND OTHER INCIDENTS OF THE ACQUIRED ASSETS AND THE TRANSFERRED BUSINESS; AND
SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY,
USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE
ACQUIRED ASSETS OR THE

23



--------------------------------------------------------------------------------



 



TRANSFERRED BUSINESS, OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR
THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT OR AS TO THE
PHYSICAL CONDITION THEREOF, OR WHETHER SELLER POSSESSES SUFFICIENT REAL PROPERTY
OR PERSONAL PROPERTY TO OPERATE THE ACQUIRED ASSETS OR THE TRANSFERRED BUSINESS.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER FURTHER SPECIFICALLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF HAZARDOUS
SUBSTANCES OR LIABILITY OR POTENTIAL LIABILITY ARISING UNDER ENVIRONMENTAL LAWS
WITH RESPECT TO THE ACQUIRED ASSETS OR THE TRANSFERRED BUSINESS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, SELLER EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES OF ANY
KIND REGARDING THE CONDITION OF THE ACQUIRED ASSETS OR THE TRANSFERRED BUSINESS
OR THE SUITABILITY OF THE ACQUIRED ASSETS AS A DISTRIBUTION FACILITY, AS
APPLICABLE, AND NO SCHEDULE TO THIS AGREEMENT, NOR ANY OTHER MATERIAL OR
INFORMATION PROVIDED, OR COMMUNICATION MADE, BY SELLER OR ITS REPRESENTATIVES
SHALL CONSTITUTE OR CREATE SUCH REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
AS TO THE TITLE, CONDITION, VALUE OR QUALITY OF THE ACQUIRED ASSETS OR THE
TRANSFERRED BUSINESS.
     5.22 Acknowledgement. Seller acknowledges and agrees that the
representations and warranties set forth in Article VI of this Agreement
constitute the sole and exclusive representations and warranties of Buyer to
Seller in connection with the transactions contemplated hereby and by the
Related Agreements. Except for the representations and warranties expressly set
forth in Article VI of this Agreement, Seller disclaims reliance on any
representations or warranties, either express or implied, by or on behalf of
Buyer or its Affiliates or Buyer’s Representatives.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to Seller as follows:
     6.1 Power and Authority. Buyer is a utility consumer services cooperative
duly organized, validly existing and in good standing under the Laws of the
Commonwealth of Virginia and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted, except where the failure to have such power and authority,
individually or in the aggregate, would not reasonably be expected to have a
Buyer Material Adverse Effect.
     6.2 Authority. Buyer has full power and authority to execute and deliver
this Agreement and the Related Agreements and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Related Agreements and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by the Board of
Directors of Buyer and, except as set forth on Schedule 6.2, no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement and
the Related Agreements or to consummate the transaction contemplated hereby or
thereby.

24



--------------------------------------------------------------------------------



 



This Agreement and the Related Agreements have been duly and validly executed
and delivered by Buyer, and, assuming that this Agreement and the Related
Agreements constitute valid and binding obligations of Seller, constitute valid
and binding agreements of Buyer, enforceable against Buyer in accordance with
their terms, subject to the Bankruptcy and Equity Exception.
     6.3 Consents and Approvals; No Violation.
          (a) Other than obtaining the consent set forth on Schedule 6.2, the
Buyer Required Regulatory Approvals and the Seller Required Regulatory
Approvals, neither the execution and delivery of this Agreement and the Related
Agreements by Buyer, the purchase by Buyer of the Acquired Assets or the
assumption by Buyer of the Assumed Obligations pursuant to this Agreement nor
the performance by Buyer under this Agreement or the Related Agreements will,
except as would not reasonably be expected to have, individually or in the
aggregate, a Buyer Material Adverse Effect: (i) conflict with or result in any
breach of any provision of the Certificate of Incorporation or Bylaws (or other
similar governing documents) of Buyer, (ii) require Buyer or its Affiliates to
obtain any consent, approval, authorization or permit of, or require Buyer or
its Affiliates to make any filing with or provide any notice to, any
Governmental Entity except (x) where Buyer’s failure to obtain such consent,
approval, authorization or permit, or to make such filing or notification, would
not individually or in the aggregate, have a Buyer Material Adverse Effect, or
(y) for those requirements that become applicable to Buyer as a result of the
specific regulatory status of Seller (or any of its Affiliates) or as a result
of any other facts that specifically relate to the business or activities in
which Seller (or any of its Affiliates) is or propose to be engaged;
(iii) result in a default (or give rise to any right of termination,
cancellation or acceleration) under any Contract to which Buyer or any of
Buyer’s Subsidiaries is a party or by which any of their respective assets may
be bound, except for such defaults (or rights of termination, cancellation or
acceleration) as to which requisite waivers or consents have been obtained or
will have been obtained prior to Closing or that would not reasonably be
expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect; or (iv) violate any Law or Order applicable to Buyer, or any of its
assets, which violation, individually or in the aggregate would reasonably be
expected to have a Buyer Material Adverse Effect.
          (b) Except for the consents and approvals listed in Schedule 6.3(b)
(the “Buyer Required Regulatory Approvals”), no declaration, filing or
registration with, or notice to, or authorization, consent or approval of any
Governmental Entity is necessary for the consummation by Buyer (or any of its
Affiliates) of the transactions contemplated hereby or by the Related
Agreements, other than such declarations, filings, registrations, notices,
authorizations, consents or approvals that, if not obtained or made, would not
reasonably be expected to have, individually or in the aggregate a Buyer
Material Adverse Effect.
     6.4 Availability of Funds. Buyer has available or has received a binding
written commitment from a creditworthy financial institution, a true and correct
copy of which has been provided to Seller, as of the date hereof, and Buyer will
have available on the Closing Date sufficient funds to enable Buyer to pay the
Purchase Price on the terms and conditions of this Agreement, any amounts due
after the Closing Date pursuant to Section 3.2(c), and the purchase price under
the Sister Purchase Agreement if Buyer elects or is obligated to consummate the
transactions contemplated in the Sister Purchase Agreement pursuant to Section

25



--------------------------------------------------------------------------------



 



7.20 hereof. Buyer acknowledges that its obligations hereunder (including
Section 7.20) are not subject to any conditions regarding Buyer’s ability to
obtain financing for the consummation of the transactions contemplated hereby.
     6.5 Litigation; Regulatory Approvals. There are no claims, actions,
proceedings or investigations pending or, to the Knowledge of Buyer, threatened
against Buyer or any of its Affiliates before any Governmental Entity, which
question, challenge the validity of, or could be reasonably expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect. As of the
date of this Agreement, Buyer is not aware of any reason relating to it or its
Affiliates that all Buyer Required Regulatory Approvals will not be obtained.
     6.6 Qualified Buyer. Buyer is qualified to obtain any Permits necessary for
Buyer to own and operate the Acquired Assets and the Transferred Business as of
the Closing.
     6.7 WARN Act. Buyer does not intend to engage in a “Plant Closing” or “Mass
Layoff” as such terms are defined in the WARN Act within ninety days of the
Closing Date.
     6.8 Fees and Commissions. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Buyer or any Subsidiary or Affiliate of Buyer, who might be entitled to any
fee or commission from Seller in connection with the transactions contemplated
hereby.
     6.9 Inspections. Buyer is knowledgeable about the usual and customary
practices of companies engaged in businesses similar to the Transferred
Business. Buyer acknowledges and agrees that the representations and warranties
set forth in Article V of this Agreement constitute the sole and exclusive
representations and warranties of Seller to Buyer in connection with the
transactions contemplated hereby and by the Related Agreements. Except for the
representations and warranties expressly set forth in Article V of this
Agreement, Buyer disclaims reliance on any representations or warranties, either
express or implied, by or on behalf of Seller or its Affiliates or Seller’s
Representatives.
ARTICLE VII
COVENANTS OF THE PARTIES
     7.1 Conduct of Business Prior to the Closing. Except as described in
Schedule 7.1, as required by applicable Laws or by a Governmental Entity or to
the extent Buyer otherwise consents in writing (such consent not to be
unreasonably withheld, conditioned or delayed), during the period from the date
of this Agreement to the Effective Time, Seller will operate the Transferred
Business in the usual, regular and ordinary course consistent with Good Utility
Practices and past practice and shall use all commercially reasonable efforts to
preserve intact the Transferred Business, keep available the services of its
Employees and agents and endeavor to preserve the goodwill and relationships
with customers, suppliers and others having business dealings with the
Transferred Business. Without limiting the generality of the foregoing, and,
except as contemplated in this Agreement or as described on Schedule 7.1 or as
required under applicable Laws or by any Governmental Entity, until the
Effective Time, without

26



--------------------------------------------------------------------------------



 



the prior written consent of Buyer (such consent not to be unreasonably
withheld, conditioned or delayed), Seller will not:
          (a) except for Permitted Encumbrances and other Encumbrances that will
be discharged at or prior to Closing, create, incur, assume or suffer to exist
any Encumbrance on an Acquired Asset;
          (b) sell, lease (as lessor), transfer or otherwise dispose of any of
the Acquired Assets, other than immaterial assets and assets (including
Inventories) used, consumed or replaced in the ordinary course of business
consistent with Good Utility Practices;
          (c) modify, amend or voluntarily terminate or permit to lapse, prior
to the respective expiration date of any of the Transferred Contracts, Shared
Contracts, Transferred Easements or any of the Permits with respect to such
Acquired Assets in any material respect, other than (i) in the ordinary course
of business, to the extent consistent with the past practices of Seller or Good
Utility Practices, (ii) with cause, to the extent consistent with past practices
of Seller or Good Utility Practices, or (iii) as may be required in connection
with transferring Seller’s rights or obligations thereunder to Buyer pursuant to
this Agreement; provided that Seller may take any action otherwise prohibited by
this subsection (c) with respect to Shared Contracts as long as such action does
not discriminate against the Transferred Business or Transferred Territory as
compared to Sellers other businesses or service territories of Seller or its
Affiliates.
          (d) except as otherwise required by the terms of the Collective
Bargaining Agreement, (i) solicit, hire or transfer any Employees; provided,
however, that Seller and its Affiliates may hire or transfer any Employees who
apply for positions offered by Seller and its Affiliates in the ordinary course
of business consistent with past practices, (ii)  increase salaries or wages of
Employees prior to the Closing, other than (A) with respect to non-union
Employees, wage adjustments up to the unadjusted Consumer Price Index for the
Washington – Baltimore metro area “Summary Data from the Consumer Price Index”
published by the Bureau of Labor Statistics, U.S. Department of Labor, For All
Urban Consumer for All items, (B) with respect to any union Employee, any wage
adjustment contemplated in the Collective Bargaining Agreement, or (C) wage
increases for workers temporarily assigned but whose wages return to prior
levels on or prior to the Effective Time, (iii) take any action prior to the
Closing to affect a material change in the Collective Bargaining Agreement,
provided, however, that Seller may engage in good faith bargaining concerning
the effects of this Agreement on Employees covered by the Collective Bargaining
Agreement, or (iv) take any action prior to the Closing to materially increase
the aggregate benefits payable to the Employees (considered as a group);
          (e) (i) fail to make capital expenditures previously budgeted for 2009
or 2010 in accordance with Schedule 7.1(e), except for modification and
revisions to such expenditures made in the ordinary course of business
consistent with Good Utility Practices and for immaterial variances in the
periods in which such expenditures are made, or (ii) make other capital
expenditures except (A) as required by applicable Laws or Good Utility Practices
and (B) for capital expenditures to repair or replace facilities destroyed or
damaged due to casualty or accident (whether or not covered by insurance);

27



--------------------------------------------------------------------------------



 



          (f) Except as otherwise permitted or contemplated by this Section 7.1,
enter into any Contract primarily relating to the Transferred Business that
provides for future expenditures by Seller of $250,000 or more per annum or
$500,000 or more in the aggregate over the term of such Contract, unless
terminable without penalty or premium upon no more than 60-day notice;
          (g) make material changes to management personnel relating to the
Transferred Business without prior consultation with Buyer;
          (h) make any material change in the level of Inventories customarily
maintained by Seller with respect to the Transferred Business, other than in the
ordinary course of business and consistent with Good Utility Practices;
          (i) fail to maintain the VA Distribution Business in a state of
repairs and conditions consistent with the requirements and normal conduct of
Seller’s business and Good Utility Practices;
          (j) consent to any material modifications of Transferred Contracts or
material changes in courses of dealing with the Virginia Commission in respect
of the operations of the Transferred Business or the Acquired Assets, except as
required by applicable Law to obtain or renew Transferable Permits or agreements
in the ordinary course of business consistent with Seller’s past practices and
Good Utility Practices;
          (k) fail to maintain the insurance policies set forth on Schedule 5.9,
or policies comparable thereto, with respect to the Acquired Assets with
financially responsible insurance companies (or if applicable, self insure),
insurance in such amounts and against such risks and losses as are consistent
with past practices and customary for companies of the size and financial
condition of Seller that are engaged in businesses similar to the Seller’s VA
Distribution Business;
          (l) other than in the ordinary course of business, amend in any
material respect, breach in any material respect, terminate or allow to lapse or
become subject to default in any material respect or subject to termination, any
Transferable Permit material to the Transferred Business other than as required
by applicable Law;
          (m) except as required by Law and except for non-material filings in
the ordinary course of business consistent with past practice or those filings
listed on Schedule 7.1(m), (A) implement any changes in Seller’s rates or
charges (other than automatic cost pass-through rate adjustment clauses),
standards of service or accounting, in any such case, as relates to the
Transferred Business or execute any Contract with respect thereto (other than as
otherwise permitted under this Agreement), without consulting with Buyer prior
to implementing any such changes or executing any such Contract, or (B) settle
any rate proceeding reducing revenues or establishing a rate moratorium or
phasing-in rate increases (other than automatic cost pass-through rate
adjustment clauses) with respect to the Transferred Business after the Closing
Date;
          (n) with respect to the Transferred Business, change, in any material
respect, its accounting methods or practices (except in accordance with changes
in GAAP), credit

28



--------------------------------------------------------------------------------



 



practices, collection policies, or investment, financial reporting, or Inventory
practices or policies or the manner in which the books and records of the
Transferred Business are maintained;
          (o) accept a letter of credit, surety bond or similar instrument as
security for the performance of any obligation which may be completed by Buyer
unless such letter of credit, surety bond or similar instrument permits Buyer to
draw thereunder following the Effective Time; or
          (p) except as otherwise provided herein, enter into any Contract with
respect to any of the matters described in the foregoing paragraphs (a) through
(o).
     7.2 Access to Information.
          (a) Between the date of this Agreement and the Effective Time, Seller
will, during ordinary business hours and upon reasonable notice: (i) give Buyer
and the Buyer Representatives reasonable access to all Contracts and other
documents, books, records, plants, offices and other facilities and properties
constituting part of the Acquired Assets or Assumed Obligations, including for
purposes of conducting “all appropriate inquiries” (as defined in §101(b) of
CERCLA) with respect to any Site, including but not limited to Phase I
environmental site assessments, but only to the extent to which Buyer is not
denied access by applicable Laws or by the actions of third party Persons not
under Seller’s control; (ii) permit Buyer, at Buyer’s sole risk and expense, to
make such reasonable inspections thereof as Buyer may reasonably request,
including taking samples of materials, soil or groundwater at Buyer’s option
(through appropriately qualified and insured contractors and subject to Buyer’s
obligation to provide all appropriate notifications, obtain all necessary
Governmental Entities’ consents, and restore any sampled location to
substantially the condition existing prior to sampling; (iii) furnish Buyer with
such financial and operating data and other information related to the
Transferred Business or the Acquired Assets in Seller’s possession or reasonably
within its control as Buyer may from time to time reasonably request to enable
Buyer to verify the accuracy of the representations and warranties of Seller
contained in this Agreement, provided, however, that Seller, except with respect
to the 2008 Statement, will not be required to create special reports or perform
any studies not created or performed in the ordinary course of business; and
(iv) furnish Buyer a copy of each material report, schedule or other document
filed or received by it to the extent related to the Acquired Assets with or
from the FERC or the Virginia Commission, provided, however, that (A) any such
investigation will be conducted in such manner so as not to unreasonably
interfere with the operation of the Transferred Business, (B) Seller will not be
required to take any action that would jeopardize the attorney-client privilege
and (C) Seller need not supply Buyer with any information that Seller is under a
legal or contractual obligation not to supply. Notwithstanding anything in this
Section 7.2 to the contrary, Seller will only furnish or provide such access to
Transferring Employee Records and personnel and medical records as is allowed by
applicable Laws, legal process or subpoena. Buyer may request permission to
discuss specific identified matters with the Employees and Seller will allow
such discussions if doing so will not unnecessarily interfere with Seller’s
operations and, if such discussions pertain to the terms and conditions of an
Employee’s current employment terms and conditions with Seller, the union that
represents the Employees also consents to such discussions.

29



--------------------------------------------------------------------------------



 



          (b) Until the Closing, all information furnished or made available to
or obtained by Buyer and Buyer Representatives pursuant to this Section 7.2 or
the Related Agreements will be subject to the provisions of the Confidentiality
Agreement and will be treated as “Proprietary Information” (as defined in the
Confidentiality Agreement); provided, that nothing in this Section 7.2(b) shall
limit the provision of information to (i) obtain the approvals and consents for
the transactions contemplated hereby, (ii) ODEC in connection with its
evaluation of the Power Purchase Agreements and (iii) implement the
communications contemplated by Section 7.5 and 7.18. Following the Closing, all
such information not related to the Acquired Assets, if any, will remain subject
to the provisions of the Confidentiality Agreement.
          (c) For a period of six years after the Closing Date, each party and
its representatives shall have reasonable access to all of the books and records
related to the Transferred Business, the Acquired Assets and the Assumed
Obligations, including all Transferring Employee Records, in the possession of
the other party to the extent that such access may reasonably be required by
such party. Such access shall be afforded by the party or parties in possession
of such books and records upon receipt of reasonable advance notice and during
normal business hours. The party or parties exercising this right of access
shall be solely responsible for any costs or expenses incurred by it or them
pursuant to this Section 7.2. If the party or parties in possession of such
books and records shall desire to dispose of any such books and records upon or
prior to the expiration of such six year period, such party or parties shall,
prior to such disposition, give the other party or parties a reasonable
opportunity at such other party’s or parties’ expense, to segregate and remove
such books and records as such other party or parties may select.
     7.3 Consents and Approvals.
          (a) Subject to the terms and conditions of this Agreement, each of
Buyer and Seller will cooperate and use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, and to assist
and cooperate with the other party in doing, all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement and the
Related Agreements as promptly as practicable, including making all filings and
seeking the necessary approvals in respect of the Seller Third Party Consents,
Seller Required Regulatory Approvals, the Buyer Required Regulatory Approvals
and the Transferable Permits and seeking such other consents, authorizations or
approvals of Governmental Entities or third parties as is necessary or advisable
to consummate the transactions contemplated by this Agreement and the Related
Agreements and using their commercially reasonable efforts to ensure
satisfaction of the conditions precedent to each party’s obligations hereunder.
None of the parties hereto will take or fail to take any action that would
prevent or materially impede, interfere with or delay the transactions
contemplated hereby or in the Related Agreements, including receipt of the
Seller Required Regulatory Approvals or the Buyer Required Regulatory Approvals
and transfer of the Transferable Permits.
          (b) Subject to the terms and conditions of this Agreement, Buyer will
cooperate and use commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, and to assist and cooperate with the
other party in doing, all things necessary, proper or advisable to consummate
the transactions contemplated by the Sister

30



--------------------------------------------------------------------------------



 



Purchase Agreement and the assignment and assumption of the Power Purchase
Agreements by ODEC and assisting in seeking such other consents, authorizations
or approvals of Governmental Entities or third parties as is necessary or
advisable to consummate the transactions contemplated by the Sister Purchase
Agreement and the assignment and assumption of the Power Purchase Agreements by
ODEC. Buyer shall not take or fail to take any action that would prevent or
materially impede, interfere with or delay the transactions contemplated in the
Sister Purchase Agreement and such assignment and assumption by ODEC.
          (c) Buyer and Seller (or their respective ultimate parent entity) will
each file or cause to be filed with the Federal Trade Commission (“FTC”) and the
United States Department of Justice (“DOJ”) the notification and report form and
any supplemental information requested in connection with such notification and
report form pursuant to the HSR Act and the rules and regulations promulgated
thereunder with respect to the transactions contemplated hereby. The parties
will consult with each other as to the appropriate time of filing such
notifications and will use their commercially reasonable efforts to make such
filings at such time, to respond promptly to any requests for additional
information made by either of such agencies, and to cause the waiting periods
under the HSR Act to terminate or expire at the earliest possible date after the
date of filing. Buyer agrees to pay all filing fees associated with such HSR
filings.
          (d) Buyer and Seller will cooperate with each other and (i) promptly
prepare and file all necessary documentation, (ii) effect all necessary
applications, notices, petitions and filings and execute all agreements and
documents, and (iii) use commercially reasonable efforts to promptly obtain the
Seller Required Regulatory Approvals and the Buyer Required Regulatory
Approvals, respectively.
          (e) In connection with applications and other filings for the Seller
Required Regulatory Approvals and the Buyer Required Regulatory Approvals,
(i) the parties each will have the right to review in advance all
characterizations of the information relating to the transactions contemplated
by this Agreement that appear in any filing, (ii) the parties will jointly
coordinate the overall development of the positions to be taken and the
regulatory actions to be requested in such applications and filings and of all
other regulatory matters incidental thereto, (iii) the parties will make filings
on the basis of, and furnish undertakings consistent with the fuel rates and
other applicable provisions of the Virginia Settlement and Seller’s approved
non-fuel rates (the “Regulatory Undertakings”) and not take any positions
inconsistent with such Regulatory Undertaking, and (iv) the parties will keep
each other apprised of the status of any communications with, and any inquiries
or requests for additional information from, any Governmental Entity.
          (f) The parties will cooperate with each other and promptly prepare
and file notifications with, and request Tax clearances from, state and local
taxing authorities in jurisdictions in which a portion of the Final Purchase
Price may be required to be withheld pursuant to such state and local Tax law.
          (g) Buyer will have the primary responsibility for, and bear its own
costs and expenses in, securing the transfer, reissuance or procurement of the
Permits. Seller will

31



--------------------------------------------------------------------------------



 



cooperate with Buyer’s efforts in this regard and assist in any transfer or
reissuance of such Permits held by Seller, or the procurement of any Permit when
so requested by Buyer.
          (h) Buyer will use commercially reasonable efforts to obtain all
necessary corporate authority, as set forth on Schedule 6.2, to consummate the
transactions described in this Agreement (including, if required, Section 7.20
hereof). Without limitation of the foregoing, the board of directors and
management of Buyer shall (a) promptly after the date of this Agreement, and in
accordance with its constituent documents, call, give notice of and convene a
meeting of its members to consider and vote upon the amendment to the Buyer’s
charter to permit Buyer to operate in the Transferred Territory, (b) recommend
such amendment to the Buyer’s members (and shall include such recommendation in
any proxy solicitation), and (c) shall take all reasonable lawful action to
solicit such authorization.
          (i) Buyer and Seller acknowledge that the Acquired Assets are intended
to include certain 34.5 sub-transmission lines to the extent owned by Seller and
associated with the Green Valley hydroelectric facility owned by an Affiliate of
Seller. The transfer of such sub-transmission lines may require the approval of
the FERC to a modification of the license for such hydroelectric facility.
Seller will use its commercially reasonable efforts to obtain such license
modification, however, if the necessary approvals have not been obtained prior
to Closing, such sub-transmission lines will be retained by Seller until
necessary FERC approvals have been obtained at which time such sub-transmission
lines will be transferred to Buyer. Notwithstanding any other provision of this
Agreement, such approvals shall not be conditions to Closing of the transactions
contemplated hereby (other than the transfer of such sub-transmission lines) and
the payment of the Final Purchase Price related to these sub-transmission lines
shall be deferred until the transfer is made by Seller to Buyer.
     7.4 Further Assurances.
          (a) From time to time after the Closing, without further
consideration, Seller will, at its own expense, execute and deliver such
documents to Buyer as Buyer may reasonably request in order to vest more
effectively in Buyer Seller’s right, title and interest in and to the Acquired
Assets. From time to time after the date of this Agreement, Buyer will, at its
own expense, execute and deliver such documents to Seller as Seller may
reasonably request in order to consummate more effectively the assumption of the
Assumed Obligations pursuant to this Agreement.
          (b) If after the Closing Seller or any of its Affiliates, on the one
hand, or Buyer or any of its Affiliates, on the other hand (as applicable, the
“Receiving Party”), receives any funds that, pursuant to the terms of this
Agreement, belong to the other party (the “Entitled Party”), the Receiving Party
shall hold such funds in trust for, and immediately pay over such funds to, the
Entitled Party.
          (c) (i) To the extent that Seller’s rights under any Acquired Asset
may not be assigned without the consent of another Person which consent has not
been obtained by the Closing Date, this Agreement shall not constitute an
agreement to assign the same, if an attempted assignment would constitute a
breach of contract or be unlawful.

32



--------------------------------------------------------------------------------



 



               (ii) Seller agrees that if any Acquired Asset is not assigned on
or before the Closing Date, Seller, at Buyer’s option and to the maximum extent
permitted by applicable Laws and contractual obligations related to such
Acquired Asset, will, after the Closing Date, appoint Buyer to be Seller’s agent
for such Acquired Asset, or to the maximum extent permitted by applicable Laws
and such contractual obligations, enter into such reasonable arrangements with
Buyer or take such other actions as are necessary to provide Buyer with the same
or substantially similar rights and obligations that Seller had immediately
prior to Closing as Buyer may reasonably request. Notwithstanding anything to
the contrary in this Agreement, from and after the Closing, Buyer shall have
primary responsibility for obtaining all consents as may be required to transfer
the Acquired Assets and Buyer shall use reasonable commercial efforts to obtain
all such consents as soon as practicable after Closing; provided, however,
Seller will cooperate with Buyer after Closing in connection with Buyer’s
efforts to obtain the relevant assignment to, or consent in favor of, Buyer and
upon Buyer’s providing to Seller reasonable evidence that the necessary consents
have been obtained to transfer any Acquired Asset, Seller shall promptly assign
such asset to Buyer in accordance with this Agreement.
          (d) To the extent that Seller’s rights under any warranty described in
Section 2.1(l) may not be assigned without the consent of another Person and
such consent has not been obtained on or before the Closing Date, this Agreement
shall not constitute an agreement to assign the same, if an attempted assignment
would constitute a breach thereof, or be unlawful. If any consent to an
assignment of any such warranty is not obtained by Closing, or if any attempted
assignment would be ineffective or would impair Buyer’s rights and obligations
under the warranty in question, so that Buyer would not in effect acquire the
benefit of all such rights and obligations, Seller, at Buyer’s option and
expense, will use commercially reasonable efforts at the cost and expense of
Buyer, to the extent permitted by applicable Laws and by such warranty, to
enforce such warranty for the benefit of Buyer so as to provide Buyer to the
maximum extent possible with the benefits and obligations of such warranty.
          (e) To the extent any party identifies (prior to or after Closing) any
Contract (a) that constitutes a Shared Contract in effect as of such time and as
of the Closing and (b) is not listed on Schedule 5.14(b), then such party shall
promptly notify the other parties of such Contract. The parties shall
expeditiously and in good faith negotiate a mutually acceptable arrangement
pursuant to which Seller and Buyer share the benefits, liabilities and
obligations of each Shared Contract from and after Closing in an equitable
manner and title to such contract shall be held by Seller, Buyer or in such
other manner as the parties may agree. For the avoidance of doubt, all of the
liabilities and obligations under any such Contract that are allocated to Seller
shall constitute Retained Obligations and all of the liabilities and obligations
allocated to Buyer shall constitute Assumed Obligations.
          (f) Buyer shall cooperate in good faith with REC as necessary to give
effect to the intent of the parties herein and in the Sister Purchase Agreement
with respect to the division of the Seller’s VA Distribution Business, including
provisions intended to correct any inadvertent errors in such division at
Closing and shall, at its own expense, execute and deliver such documents to REC
as REC may reasonably request in order to vest more effectively in REC Seller’s
right, title and interest in and to assets to be transferred to REC.

33



--------------------------------------------------------------------------------



 



     7.5 Public Statements. The parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
this Agreement or the Related Agreements or the transactions contemplated hereby
or thereby and, except as may be required by applicable Laws, shall not issue
any such public announcement, statement or other disclosure prior to obtaining
the consent of the other, which consent shall not be unreasonably withheld or
delayed.
     7.6 Expenses. Except to the extent specifically provided herein and except
due to any breach, whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement,
the Related Agreements and the transactions contemplated hereby and thereby
shall be borne by the party incurring such costs and expenses.
     7.7 Tax Matters.
          (a) Buyer shall be responsible for, pay directly to the appropriate
taxing authority, and indemnify Seller against, all applicable Sales Taxes that
are imposed as a result of the transactions contemplated under this Agreement.
Buyer shall also be responsible for, pay directly to the appropriate taxing
authority, and indemnify Seller against, all recording or filing fees, notarial
fees and other similar costs applicable to the transfer of personal property and
real estate that may be imposed upon, collectible or incurred in connection with
or as a result of the transfer of the Acquired Assets to Buyer. Except as set
forth in the previous two sections, each of Buyer and Seller shall be
responsible for, coordinate payment directly to the appropriate taxing
authority, and indemnify the other against one-half of all applicable Transfer
Taxes that are imposed upon Seller as a result of the transactions contemplated
under this Agreement. Buyer and Seller shall, at the respective expense of each,
file, to the extent required by applicable Laws, all necessary Tax Returns and
other documentation with respect to Sales Taxes or Transfer Taxes, and, if
required by applicable Laws, buyer and/or Seller will join in the execution of
any such Tax Returns or other documentation of the other.
          (b) Except as provided in Sections 7.7(a) and 7.7(h), in respect of
Taxes, if any, on or with respect to the Acquired Assets or the Transferred
Business, (i) Seller shall be liable and indemnify Buyer for all such Taxes with
respect to a taxable period, or portion thereof, that ends before the Effective
Time and (ii) Buyer shall be liable and indemnify Seller for all such Taxes with
respect to a taxable period, or portion thereof, that begins as of or after the
Effective Time.
          (c) Each of the parties shall provide the other with such assistance
as may reasonably be requested by the other parties in connection with the
preparation of any Tax Return, any audit or other examination by any taxing
authority, or any judicial or administrative proceedings relating to liability
for Taxes relating to the Acquired Assets or Transferred Business, and each will
retain (for seven years) and provide the requesting party with any records or
information that it possess that may be relevant to such return, audit, or
examination, proceedings or determination. Any information obtained pursuant to
this Section 7.7(c) or pursuant to any other section hereof providing for the
sharing of information or review of any such Tax Return or other schedule
relating to such Taxes shall be kept confidential by the parties hereto and
shall be subject to the Confidentiality Agreement.

34



--------------------------------------------------------------------------------



 



          (d) Subject to this Section 7.7, Buyer shall remit to Seller any
refund of Taxes relating to the Acquired Assets or Transferred Business to the
extent such Taxes are attributable to any taxable period, or portion thereof,
ending before the Effective Time, and Seller shall remit to Buyer any refund of
Taxes relating to the Acquired Assets or Transferred Business to the extent such
Taxes are attributable to any taxable period, or portion thereof, beginning as
of or after the Effective Time. Any refund of taxes received by Buyer or Seller
that relates to the Straddle Period shall be prorated between the Buyer and the
Seller in the manner contemplated by Section 7.7(h). Payments pursuant to this
Section 7.7(d) shall be made within thirty (30) calendar days of receipt of the
payment.
          (e)  (i) Buyer shall notify Seller in writing within sixty (60) days
of Buyer’s receipt of written notice of any federal or state, local or foreign
pending or threatened audits, adjustments or assessments (each a “Tax Audit”),
which may affect Seller’s liability for Taxes. If Buyer fails to give such
notice to Seller, Buyer shall not be entitled to indemnification for any Taxes
arising in connection with such Tax Audit to the extent, if any, such failure to
give notice precludes Seller’s right to effectively participate in the Tax
Audit. Seller shall notify Buyer in writing within sixty (60) days of Seller’s
receipt of written notice of any federal or state, local or foreign pending or
threatened Tax Audit, which may affect Buyer’s liability for Taxes. If Seller
fails to give such notice to Buyer, Seller shall not be entitled to
indemnification for any Taxes arising in connection with such Tax Audit to the
extent, if any, such failure to give notice adversely affects Buyer’s right to
effectively participate in the Tax Audit.
               (ii) If such Tax Audit relates to any Taxes or Tax items for
which Seller is liable in full hereunder, Seller shall at its expense control
the defense and settlement of such Tax Audit, provided, however, Buyer shall be
entitled to participate in such Tax Audit at its own expense;
               (iii) If such Tax Audit relates to any Taxes or Tax items for
which Buyer is liable in full hereunder, Buyer shall at its expense control the
defense and settlement of such Tax Audit, provided, however, Seller shall be
entitled to participate in such Tax Audit at its own expense; and
               (iv) If such Tax Audit relates to any Taxes or Tax items
attributable to the Straddle Period, Buyer and Seller shall share control
equally and share the expenses of the Tax Audit on a prorated basis so that
Seller bears the expenses proportionate to the part of the applicable Straddle
Period prior to the Effective Time and Buyer bears the expenses proportionate to
the part of the applicable Straddle Period after the Effective Time.
          (f) Any payment by Buyer to Seller or Seller to Buyer pursuant to this
Section 7.7 will be treated for all purposes by both parties as an adjustment to
the Final Purchase Price, unless otherwise required by Law.
          (g) The obligations of the parties set forth in this Section 7.7 shall
remain in effect until ninety (90) days following the expiration of all
applicable statutes of limitations.
          (h) Except as set forth in Section 7.7(a), any Taxes imposed with
respect to the Acquired Assets or the Transferred Business with respect to a
Straddle Period (including

35



--------------------------------------------------------------------------------



 



property Taxes) shall be prorated between Seller and Buyer based on the number
of days of ownership during the Straddle Period, with Seller being responsible
for the prorated portion of such Taxes for the period up to and including the
Effective Time and Buyer being responsible for the prorated portion for the
remainder of the Straddle Period. Buyer shall pay to Seller at Closing its
prorated portion of the Taxes attributable to a Straddle Period or, if such
Taxes are not finally determined as of the Closing Date, an estimate of the
prorated portion of such Taxes based on current year information to the extent
available and/or prior year information, which estimate shall be adjusted to the
actual prorated amount at the time such Taxes are finally determined. Seller
shall be responsible for paying the total amount of the Taxes attributable to a
Straddle Period to the appropriate taxing authorities and shall indemnify Buyer
against liability for such Taxes.
     7.8 Employees.
          (a) At least forty-five (45) days prior to the Closing Date, Seller
shall provide Buyer with an up-to-date list of Employees. Buyer agrees that it
shall make an offer of employment to (i) those Employees who, on the Closing
Date, are actively at work or on temporary leave for purposes of jury or annual
two-week national service/military duty, on vacation or on a regularly scheduled
day off from work (“Eligible Employees”), and (ii) to those Employees who, on
the Closing Date, are on maternity or paternity leave, military leave with
veterans reemployment rights under federal law, leave under the Family Medical
Leave Act of 1993, or long-term or short-term disability or medical leave
(“Leave Employees”); provided, however, that any offer of employment to, and any
employment by Buyer or any of its Affiliates of, an Eligible Employee or a Leave
Employee shall be subject to the Closing and to Buyer’s standard employment
requirements, including satisfactory completion of pre-employment background
checks and drug screening. Such offers of employment for Eligible Employees and
Leave Employees shall be made on or before the Closing Date and (i) as to
Eligible Employees, will be effective as of the Effective Time, and (ii) as to
Leave Employees, will be effective upon each such Leave Employee’s return to
active employment; provided, that, as to Leave Employees, such return occurs
within 12 months after the Effective Time, other than those Employees on
military duty or leave. Seller and Buyer shall coordinate the transition of the
employment of those Leave Employees who are on vacation as of the Effective
Time. Such offers of employment shall be made on substantially the same terms
and conditions, including benefits, as exist for similarly-situated employees of
Buyer and contain no reduction in base salary or wages for any such offered
Employee from the base salary or wages in effect for such Employee with Seller
immediately prior to his or her Hire Date (or immediately prior to taking leave
from Seller if such offered Employee is a Leave Employee), including the offer
to participate in the Buyer Benefit Plans as provided below. Those Eligible
Employees and Leave Employees described in this Section 7.8(a) who accept
Buyer’s offer of employment made pursuant to this Section 7.8(a) and become
employees of Buyer shall be herein referred to as the “Transferring Employees.”
     (b) Effective 12:00:00 a.m. as of the date a Transferring Employee becomes
employed by Buyer (his or her “Hire Date”), he or she shall cease to participate
in the employee welfare benefit plans (as such term is defined in ERISA)
maintained or sponsored by Seller or its Affiliates (the “Prior Welfare Plans”)
and shall, if applicable, commence to participate in welfare benefit plans of
Buyer or its Affiliates (the “Replacement Welfare Plans”). Buyer shall (i) waive

36



--------------------------------------------------------------------------------



 



all limitations as to pre-existing condition exclusions and waiting periods with
respect to the Transferring Employees under the Replacement Welfare Plans, other
than, but only to the extent of, limitations or waiting periods that were in
effect with respect to such Employees under the Prior Welfare Plans and that
have not been satisfied as of the Hire Date, and (ii) provide each Transferring
Employee with credit for any co-payments and deductibles paid prior to the Hire
Date in satisfying any deductible or out-of-pocket requirements under the
Replacement Welfare Plans (on a pro-rata basis in the event of a difference in
plan years). Seller shall retain all liabilities and obligations arising under
the Prior Welfare Plan whether or not reported prior to the Effective Time.
     (c) As of his or her Hire Date, each Transferring Employee shall be given
credit for all service with Seller and its Affiliates under all employee benefit
plans, programs, and arrangements and all fringe benefit plans, programs, and
arrangements of Buyer and its Affiliates (“Buyer Benefit Plans”) in which they
become participants, except as otherwise provided herein; provided, however,
that eligibility to participate in any Buyer Benefit Plan shall not be waived
if, even with service credit for the period of time any Employee was employed by
Seller and its Affiliates, such Employee would not be eligible to participate in
such Buyer Benefit Plan. Such service credit shall not affect the treatment of
the Hire Date as the date of hire of such Transferring Employee. The service
credit given is for purposes of eligibility, vesting and service related level
of benefits, but not benefit accrual; provided, however, that eligibility to
participate in any Buyer Benefit Plan shall not be waived if, even with service
credit for the period of time any Employee was employed by Seller, such Employee
would not be eligible to participate in such Buyer Benefit Plan. For the
avoidance of doubt, the service credit as to benefit accrual for any
Transferring Employee under any defined benefit Benefit Plan of Buyer shall not
include any period a Transferring Employee was not employed by Buyer.
     (d) To the extent allowable by applicable Laws and the terms of the
relevant Buyer Benefit Plan, Buyer shall take any and all necessary action to
cause the trustee of a defined contribution plan of Buyer or one of its
Affiliates to accept direct “rollovers” of plan loan notes and cash
distributions made to the Transferring Employees who become employed by Buyer
from Seller’s Employee Stock Ownership and Savings Plan.
     (e) Seller shall be fully responsible for and shall pay any severance
benefits, if any, owed under Seller’s Separation Allowance Plan or pursuant to
the Collective Bargaining Agreement.
     (f) Seller shall provide Buyer with copies of all Transferring Employee
Records required to be disclosed by applicable Law, subpoena or legal or
regulatory process.
     (g) For the one year period following Closing, Seller agrees to be bound by
and comply with the requirements and restrictions in Section 7.1(d)(i);
provided, however, that Seller may hire any Transferring Employee after the
Effective Time, provided that Buyer either consents to such hire or confirms to
Seller that Buyer had terminated the employment of such Transferring Employee
after the Effective Time. Seller may also hire or continue to retain, at its
discretion, any Employee who does not receive an offer of employment from Buyer
on or before the Closing Date.

37



--------------------------------------------------------------------------------



 



     (h) Buyer and Seller do not anticipate the issuance of any notices pursuant
to the WARN Act. Notwithstanding the foregoing, should Buyer becomes aware of
any situation that may require a WARN Act notice or other similar notice
required under law or contract (“WARN Notice Requirements”) to be given to the
Employees prior to Closing, Buyer will immediately notify Seller and direct
Seller as to the proper notices to be given and the Employees and other parties
to receive such notices. Upon receipt of such notification, Seller will
cooperate with Buyer in the issuance of all notices under the WARN Notice
Requirements. Should any notice thus given not be timely under the WARN Notice
Requirements, Buyer will pay all amounts owed to the Employees or to any other
party or Governmental Entity as is required by the WARN Notice Requirements.
After the Closing Date, Buyer shall be responsible for performing and
discharging all requirements under the WARN Act and under applicable state and
local Laws and regulations for the notification of its employees with respect to
the Acquired Assets.
     (i) Seller shall not make any payment to any Transferring Employee on or
after the Hire Date of such Transferring Employee other than payments for
vacation time accrued by such Transferring Employee prior to his or her Hire
Date or payments in accordance with Seller’s normal payroll practices concerning
the timing for the payment of wages earned with Seller prior to the Hire Date,
unless such payment is either pursuant to the terms of a Benefit Plan, including
any variable pay payable under Seller’s variable pay plan, or pursuant to the
payment schedule provided to Buyer within forty-five (45) days after the date of
this Agreement. Buyer shall upon request from Seller provide Seller with
information verifying the continued employment of Transferring Employees with
Buyer or its Affiliates.
     (j) Transferring Employees shall receive credit under Buyer’s vacation
policy on their Hire Date equal to their vacation accrued under Seller’s
vacation policy and thereafter shall accrue additional vacation time on the same
basis as similarly situated employees of Buyer. However, if as of a Transferring
Employee’s Hire Date Seller’s vacation policy provides a greater number of
vacation days in a calendar year to such Transferring Employee, then such
Transferring Employee shall be entitled to receive under Buyer’s vacation policy
each year, on and after his or her Hire Date, such number of vacation days that
he or she would have received annually under Seller’s vacation policy after
taking into account such Employee’s time of service with Seller and its
Affiliates, until such time as the Transferring Employee receives a greater
number of vacation days in a calendar year under Buyer’s vacation policy based
on such Transferring Employee’s time of service with Buyer (including such
employee’s time of service with Seller and its Affiliates).
     7.9 Name of the Transferred Business After the Effective Time. Promptly
(but in any event no more than ninety (90) days after the Effective Time, Buyer
shall ensure that the Transferred Business ceases to do business as “Allegheny
Power” and will thereafter conduct such business with a name that will not
otherwise indicate or imply that Seller or any of its Affiliates have an
ownership interest in, or are otherwise associated with or related to, the
Transferred Business, Buyer or any of its Affiliates. Notwithstanding the
foregoing, Buyer shall replace pole tags and other identifiers referring to
Seller on the Distribution Facilities as reasonably practicable when Buyer
performs routine maintenance on the Distribution Facilities in the ordinary
course of Buyer’s operations and the same shall not be subject to the
aforementioned ninety (90) day required replacement period.

38



--------------------------------------------------------------------------------



 



     7.10 Insurance. Buyer acknowledges that the Acquired Assets will not be
covered by any insurance policy in respect of fire, liability, worker’s
compensation or otherwise following the Effective Time except to the extent
Buyer procures any insurance. Accordingly, the parties agree that Buyer will be
responsible for procuring insurance in respect of the Acquired Assets from and
after the Effective Time (to the extent that Buyer determines that such
insurance is desirable).
     7.11 Certain Notices; Information.
          (a) Seller shall provide to Buyer within ten (10) Business Days
following the filing or receipt by Seller copies of all filings made by Seller
with and tariffs received from the Virginia Commission respecting the
Transferred Business.
          (b) Seller shall inform Buyer within ten (10) Business Days of the
acquisition (to the extent permitted hereby) of any real property that would be
included in Schedule 2.1(a) of Owned Real Property if owned by Seller on the
date hereof.
          (c) Until the Closing Date, Seller and Buyer shall each give prompt
notice to the other of the breach or existence of circumstances which could
reasonably be expected to result in a breach of its representations or
warranties pursuant to this Agreement.
          (d) Until the Closing Date, Buyer shall have the right, with the
consent of REC, to transfer items set forth on Schedules 2.1(a), 2.1(b),
2.1(c)(1), 2.1(c)(2), 2.1(g), 2.1(h), or 2.1(o) to the corresponding schedules
of the Sister Purchase Agreement, and Buyer, with the consent of REC, shall have
the corresponding right to make additions of items to Schedules 2.1(a), 2.1(b),
2.1(c)(1), 2.1(c)(2), 2.1(g), 2.1(h), or 2.1(o) transferred from the
corresponding schedules to the Sister Purchase Agreement. Any transfers or
changes made pursuant to this Section 7.11(d) shall be made subject to the
“Post-Closing True-Up” procedures of Section 3.2.
     7.12 Shared Locations and Equipment.
          (a) Each party shall grant the other party reasonable access to the
Shared Locations owned by such party reasonably necessary to allow the other
party to own, operate, maintain, replace and repair the assets and equipment
owned by the other party and located at such Shared Locations. The parties will
have the right to expand their facilities located at the Shared Locations,
provided that the party expanding facilities shall reimburse the other party for
any costs incurred in connection with any such expansion or any increased
maintenance costs incurred by the other party as a result of such expansion.
          (b) Seller shall grant Buyer reasonable access to and the right to
reasonably use the Seller’s Shared Equipment and Buyer shall grant Seller
reasonable access to and the right to reasonably use the Buyer’s Shared
Equipment. Seller shall grant Buyer the right to access and use remote terminal
units at Shared Locations for a period of one year after the Effective Time, and
the right to access and obtain information from the Seller’s or its Affiliates’
meter reading equipment at no charge to Buyer for a period of three years after
the Effective Time.
          (c) Prior to Closing Date Seller and Buyer shall develop operating
procedures for the operation and maintenance of the Shared Locations and Shared
Equipment (collectively,

39



--------------------------------------------------------------------------------



 



the “Shared Facilities”) and shall negotiate an operating agreement regulating
their rights and obligations with respect to the Shared Facilities to be signed
between the parties prior to or on the Closing Date (the “Shared Facilities
Agreement”). Pursuant to the Shared Facilities Agreement each party shall agree
to operate and maintain the Shared Facilities owned by such party consistent
with the operating procedures, which at a minimum, shall include the following:

  i.   obligation of each party to operate and maintain each of the Shared
Facilities in accordance with Good Utility Practices, NERC Reliability Standards
(including all cyber security policies and procedures applicable if any Shared
Facility is deemed to be a “Critical Asset” under NERC standards) and PJM
Emergency Operating Procedures;     ii.   security plans and procedures to
ensure that each Shared Location is reasonably secure;     iii.   procedures to
ensure that only qualified employees and contractors with proper training are
utilized at the Shared Facilities;     iv.   procedures regarding substation
switching, scheduling outages, accessing substations and other activities to
ensure the safety of all personnel and the reliability of the transmission and
distribution systems at the Shared Locations;     v.   procedures for the
reimbursement of Buyer and Seller by the other, as applicable, for the
reasonable out-of-pocket costs incurred by a party to maintain the common
property at each Shared Location; and     vi.   procedures for the reimbursement
of Buyer and Seller by the other, as applicable, for any reasonable
out-of-pocket costs incurred by a party because of such party’s installation of
equipment or facilities at a Shared Location.

          (d) Other than communication equipment and towers, Seller shall remove
any equipment owned by it or its Affiliates at any service center not later than
one year after the Effective Time.
     7.13 Virginia Settlement. Buyer shall not seek an increase in the rates
described in the Virginia Settlement with respect to the Transferred Business
for the periods provided therein.
     7.14 Communication Facilities.
          (a) For a period of twelve months after the Effective Time, and except
as otherwise set forth in the Transition Services Agreement, Seller shall
maintain all necessary Permits for its existing mobile radio communication
system and frequencies currently used for communication in connection with the
Transferred Business and shall allow Buyer, Buyer’s Affiliates, employees and
contractors to use such system and frequencies at no charge.

40



--------------------------------------------------------------------------------



 



          (b) At Closing, Buyer and Seller will enter into an agreement
regarding the sharing of the microwave and radio facilities and equipment on a
transition basis; the leasing of tower space for the Buyer’s microwave, radio,
and other wireless devices for reasonable compensation based on the cost of
ownership; establishing a mechanism to modify or upgrade towers to accommodate
the Buyer’s equipment (at Buyer’s sole cost and expense); provision of adequate
space for the Buyer’s control shelters, as necessary to accommodate the Buyer’s
equipment located at the service centers and on the property listed in
Schedule 7.14(b) (the “Communication Facilities Agreement”).
     7.15 Transmission Agreements.
          (a) Buyer and Seller each agree that it will continue in-service all
connections between the Acquired Assets and the transmission facilities of
Seller and its Affiliates, subject to PJM Agreements. Unless the parties shall
subsequently otherwise agree, Buyer and Seller will each maintain such
interconnection facilities at their full capacity, consistent with Good Utility
Practices, to deliver power and energy to the Acquired Assets and Transferred
Business, subject to Section 7.16(d). The parties shall reasonably cooperate so
as to cause such metering and data communication equipment as is customary to be
installed and become operational prior to the Closing; provided, however, that
at Shared Locations, Seller may elect to use as its primary metering meters
installed on the low side of the transformer. To the extent Seller installs new
metering and data communications, Seller shall bear all costs and expenses
related to the installation of any primary meters required in connection at all
connections between the Acquired Assets and the transmission facilities of
Seller and its Affiliates.
          (b) The terms of this Section 7.15 have been added and agreed upon by
Seller at the insistence of Buyer as a requirement for the execution of and
delivery by Buyer of this Agreement.
     7.16 Easements; Underbuild; Transmission Lines.
          (a) Buyer and Seller agree that if Buyer and Seller determine that
Seller’s other electric utility operations “share” easements which (a) are not
Transferred Easements with the Transferred Business, then Buyer and Seller will
take all actions reasonably necessary (such as executing sub-easements or other
documents) to ensure Buyer is permitted to use the same on a non-exclusive
basis, and (b) are Transferred Easements with the Transferred Business, then
Buyer and Seller will take all actions reasonably necessary (such as executing
sub-easements or other documents) to ensure Seller is permitted to use the same
on a non-exclusive basis, in either case as presently used by Seller with
respect to such other utility operations.
          (b) At the sole cost and expense of Trans-Allegheny Interstate Line
Company, an Affiliate of Seller (“TrAIL”), TrAIL shall be permitted to tear down
or remove any distribution pole owned or used by Buyer on any of the lines
specified in Schedule 7.16(b) (the “TrAIL Project Lines”) and attach Buyer’s
distribution line that was attached to such pole to the transmission facility of
TrAIL. At Closing, Seller will enter into an agreement with Buyer to transfer
the easements associated with the TrAIL Project Lines to Buyer (the “TrAIL
Agreement”); provided, however, Buyer agrees to enter into an agreement with
TrAIL pursuant to which TrAIL will permit the attachment of Buyer’s distribution
line to its transmission

41



--------------------------------------------------------------------------------



 



facility. In conjunction with such assignment to Buyer, TrAIL at its sole cost
and expense will enter into replacement easements with the appropriate
landowners, which easements shall overlay the easement assigned to Buyer, and
Buyer shall cooperate and use commercially reasonable efforts to assist Seller
and TrAIL in acquiring such replacement easements. Buyer’s obligations under
this paragraph are subject to: (i) TrAIL and Seller using reasonable commercial
efforts to perform all actions pursuant to this Section 7.16(b) in a manner
intended to limit the disruption of distribution service to any of Buyer’s
customers, and (ii) reimbursement of Buyer for any and all out-of-pocket costs
or expenses incurred by Buyer in connection with the performance of its
obligations under this Section.
          (c) Buyer acknowledges that Seller has consented to the construction
of the Potomac-Appalachian Transmission Highline in Seller’s certificated
service area and Buyer agrees that it will not withdraw, or fail to confirm,
such consent and will not oppose the construction of such transmission line in
the Transferred Territory after the Effective Time.
          (d) Buyer shall be permitted to upgrade the Distribution Facilities to
a higher voltage, including voltages above 100 kilovolts; provided, that any new
transmission projects designated by PJM to be built in the Transferred Territory
shall be owned by Seller or its Affiliates and, upon the request of Seller,
Buyer agrees to represent to the Virginia Commission that it has consented to
Seller or its Affiliates building such transmission projects in the Transferred
Territory.
     7.17 Surveys and Title Insurance. At Buyer’s option and expense, Buyer may
obtain insurance policies, effective as of the Closing Date, with extended
coverage guaranteeing the standard exceptions to title customarily contained in
such policies, covering the Owned Real Property issued by a nationally
recognized title insurance company, insuring, as of the Closing Date, the fee
simple title of Buyer the Owned Real Property, subject only to the Permitted
Encumbrances, in an amount reasonably determined by Buyer. Seller shall
cooperate reasonably and in good faith in Buyer’s efforts to obtain such
policies of title insurance, including executing and delivering, or causing to
be executed and delivered, to the title insurance company any affidavits
reasonably requested by it or Buyer in connection with the issuance of the
policies and to provide affirmative endorsements for no mechanics’ liens.
     7.18 Communication with Customers. Seller and Buyer shall cooperate to
develop a joint communication plan regarding transfer of the Transferred
Business from Seller to Buyer and to facilitate the effective continuation of
the Transferred Business on the Closing Date and to minimize transfer issues
with the customers of the Transferred Business on or after the Closing Date.
     7.19 PCBs. Prior to the Closing Date Seller shall (i) provide Buyer copies
of existing oil test results identifying any polychlorinated biphenyls for any
station equipment, and (ii) allow Buyer access to station equipment with no
available polychlorinated biphenyl test results, for the purpose of testing oil
for polychlorinated biphenyl content.
     7.20 Sister Purchase Agreement. If REC fails to consummate the transactions
contemplated by the Sister Purchase Agreement as a result of a termination of
the Sister Purchase Agreement pursuant to Section 10.1(b), (c), (e) or (g)
thereof, provided that the buyer

42



--------------------------------------------------------------------------------



 



under the Sister Purchase Agreement had not less than fifteen (15) days to cure
its failure to purchase the “Acquired Assets” thereunder, then:
          (a) Seller may notify Buyer in writing of such termination, whereupon
Buyer shall be required to execute, within fifteen (15) days after receipt by
Buyer of such notice, a replacement of the Sister Purchase Agreement on the same
terms and conditions of the terminated Sister Purchase Agreement;
          (b) If the Sister Purchase Agreement is terminated as provided above
and Seller does not exercise its right to require Buyer to consummate such
transactions pursuant to Section 7.20(a), Buyer shall have the option to
consummate the transactions contemplated by the Sister Purchase Agreement by
notifying Seller within thirty (30) days after notice of the termination of the
Sister Purchase Agreement. Seller shall provide any such notice of termination
promptly following the occurrence thereof. Within thirty (30) days after receipt
by Seller of notice of Buyer’s exercise of its option to purchase such assets,
Buyer and Seller shall execute a replacement of the Sister Purchase Agreement on
the same terms and conditions of the terminated Sister Purchase Agreement; and
          (c) Buyer will not assume or be liable for any default of REC relating
to any such termination.
     7.21 Customer Migration. Promptly following execution and delivery of this
Agreement, the parties shall develop a plan for the transition of customers of
the VA Distribution Business in the Transferred Territory to Buyer in accordance
with a plan intended to mitigate to the extent reasonably possible any impact or
cost to such customers.
     7.22 Interchange Agreement. At or prior to the Closing, Buyer and Seller
will enter into one or more interchange agreements to replace the electric
service agreements listed in section (vi) of Schedule 5.14(b) (the “Interchange
Agreement”).
     7.23 Power Purchase Agreements. If, at the Closing, ODEC has not agreed to
assume all of Seller’s rights and obligations under the Power Purchases
Agreements from and after the Effective Time, Buyer will assume such rights and
obligations (which Buyer may share with REC as the buyer under the Sister
Purchase Agreement) and subject to any administrative revisions to such
agreements to reflect Buyer’s status as a cooperative. Such an agreement, if
required, will be referred to herein as the “PPA Assignment and Assumption
Agreement.”
     7.24 Borderline Operational Matters. Promptly following execution and
delivery of this Agreement, the parties shall negotiate in good faith an
agreement addressing borderline operational matters relating to the sale of the
VA Distribution Business in the Transferred Territory and equitably allocating
costs and expenses relating thereto.
     7.25 West Virginia Assets. As soon as practicable after execution hereof,
Seller and Buyer shall negotiate in good faith with respect to the sale of the
Buyer’s electric distribution assets in West Virginia to the Seller on the terms
substantially similar to the terms of this Agreement.

43



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONDITIONS
     8.1 Conditions to Each Party’s Obligations to Effect the Transactions. The
respective obligations of each party to effect the transactions contemplated
hereby shall be subject to the fulfillment at or prior to the Closing of the
following conditions:
          (a) The waiting period under the HSR Act applicable to the
consummation of the transactions contemplated hereby shall have expired or been
terminated;
          (b) No preliminary or permanent injunction or other order or decree by
any federal or state court or other Governmental Entity that prevents the
consummation of the transactions contemplated hereby or affects materially and
adversely the right of Buyer to own the Transferred Business or to provide
electric distribution service in the Transferred Territory in a manner
consistent with the past practices of Seller shall have been issued and remain
in effect (each party agreeing to use its commercially reasonable efforts to
have any such injunction, order or decree lifted) and no statute, rule or
regulation shall have been enacted by any state or federal Governmental Entity
that prohibits the consummation of the transactions contemplated hereby; and
          (c) The Seller Third-Party Consents shall have been obtained.
     8.2 Conditions to Obligations of Buyer. The obligation of Buyer to effect
the transactions contemplated hereby shall be subject to the fulfillment at or
prior to the Closing of the following additional conditions:
          (a) Since the date of this Agreement, no Material Adverse Effect shall
have occurred and be continuing or reasonably be expected to occur;
          (b) Seller shall have performed and complied with in all material
respects the covenants and agreements contained in this Agreement that are
required to be performed and complied with by Seller on or prior to the Closing
Date;
          (c) All representations and warranties of Seller set forth in this
Agreement that are not qualified by materiality (or similar words) shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date, with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except that
representations and warranties made as of, or in respect of, only a specified
date or period are true and correct as of, or in respect of, such date or
period;
          (d) Each of the representations and warranties of Seller that are
qualified by materiality or Material Adverse Effect (or similar words) shall be
true and correct as of the date of this Agreement and as of the Closing Date,
with the same effect as though such representations and warranties had been made
on and as of the Closing Date, except that representations and warranties made
as of, or in respect of, only a specified date or period shall be are true and
correct as of, or in respect of, such date or period;

44



--------------------------------------------------------------------------------



 



          (e) Buyer shall have received a certificate from an authorized officer
of Seller, dated the Closing Date, to the effect that the conditions set forth
in Sections 8.2(a), 8.2(b), 8.2(c) and 8.2(d) have been satisfied by the Seller;
          (f) The Seller Required Regulatory Approvals in Schedule 5.3(b) and
the Buyer Required Regulatory Approvals in Schedule 6.3(b) shall have been made
or obtained and shall have become Final Orders, and such Final Orders shall not
impose terms and conditions that would reasonably be expected to have a Material
Adverse Effect or Buyer Material Adverse Effect;
          (g) Seller shall have executed, and shall be prepared to deliver at
the Closing, the Related Agreements and all other documents and items required
to be delivered by Seller pursuant to Section 4.3 and Buyer shall have obtained
the approval described in Schedule 6.2, if any; and
          (h) Seller shall have discharged and obtained full release of all
liens on the Acquired Assets arising under the mortgage bonds identified in
Schedule 2.4(f).
     8.3 Conditions to Obligations of Seller. The obligation of Seller to effect
the transactions contemplated hereby shall be subject to the fulfillment at or
prior to the Closing of the following additional conditions:
          (a) Buyer shall have performed and complied with in all material
respects its respective covenants and agreements contained in this Agreement
that are required to be performed and complied with by Buyer on or prior to the
Closing Date;
          (b) All representations and warranties of Buyer set forth in this
Agreement that are not qualified by materiality or Buyer Material Adverse Effect
(or similar words) shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of the
Closing Date, except that representations and warranties made as of, or in
respect of, only a specified date or period are true and correct as of, or in
respect of, such date or period;
          (c) Each of the representations and warranties of Buyer that are
qualified by materiality or Buyer Material Adverse Effect (or similar words)
shall be true and correct as of the date of this Agreement and as of the Closing
Date, with the same effect as though such representations and warranties had
been made on and as of the Closing Date, except that representations and
warranties made as of, or in respect of, only a specified date or period shall
be are true and correct as of, or in respect of, such date or period;
          (d) Seller shall have received a certificate from an authorized
officer of Buyer, dated the Closing Date, to the effect that the conditions set
forth in Sections 8.3(a), 8.3(b) and 8.3(c) have been satisfied;
          (e) The Seller Required Regulatory Approvals in Schedule 5.3(b) and
the Buyer Required Regulatory Approvals in Schedule 6.3(b) shall have been made
or obtained and shall have become Final Orders, and such Final Orders shall not
impose any liability, cost or expense on Seller in excess of $250,000 or impose
any restriction or obligation materially,

45



--------------------------------------------------------------------------------



 



adversely impair Seller’s ability to operate its business with respect to its
remaining transmission assets substantially in the manner operated after the
Effective Time;
          (f) Buyer shall have executed and shall be prepared to deliver at the
Closing the Related Agreements and all other documents required to be delivered
by Buyer pursuant to Section 4.4; and
          (g) The transactions contemplated by the Sister Purchase Agreement
shall have been consummated simultaneously with the Closing; provided, that this
condition shall be deemed satisfied if either of the mechanisms of
Section 7.20(a) or (b) occur and closing occurs simultaneously herewith under
such replacement Sister Purchase Agreement with the Buyer.
ARTICLE IX
SURVIVAL; INDEMNIFICATION
     9.1 Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall expire with, and be
terminated on, the eighteen (18) month anniversary of the Closing Date, and such
representations and warranties shall not survive such date; provided, that the
representations and warranties with respect to Sections 5.8 and 5.17 shall
survive until four months following the applicable statute of limitations with
respect thereto. Notwithstanding the preceding sentence, with respect to any
claim for breach of representation or warranty in respect of which indemnity may
be sought under this Agreement, such claim shall survive the time at which it
would otherwise terminate pursuant to the preceding sentence, if written notice
of such claim shall have been given to the party against whom such indemnity may
be sought prior to such time. The covenants and agreements of the parties
(including the covenants and agreements of the parties set forth in this
Article IX) contained in this Agreement shall survive the Closing.
     9.2 Indemnification.
          (a) From and after the Closing Date, Seller will indemnify, defend and
hold harmless Buyer, its Affiliates and their respective directors, officers,
partners, members, agents and representatives, each in their capacity as such
(the “Buyer Indemnified Parties”), from and against any and all claims, demands
or suits (by any Person), losses, liabilities, damages, obligations, payments,
costs and expenses (including reasonable attorneys’ fees and reasonable
disbursements in connection therewith) (each, an “Indemnifiable Loss”), incurred
by Buyer Indemnified Parties as a result or arising out of (i) any breach by
Seller of any covenant or agreement of Seller contained in this Agreement,
(ii) a breach by Seller of the representations and warranties contained in
Article V hereof or any Related Agreement; or (iii) the Retained Obligations;
provided, however, that Seller shall have no liability or other obligation to
the Buyer Indemnified Parties in respect of the representations and warranties
set forth in Article V hereof (including claims for indemnification under this
Section 9.2, contractual misrepresentation, negligent misrepresentation or
otherwise relating in any way or based on reliance on such representations or
warranties), (i) for any individual Indemnifiable Loss that does not exceed
$25,000 (a “De Minimis Loss”); (ii) unless and until the aggregate of such
Indemnifiable Losses (excluding all De Minimis Losses) incurred by Buyer
Indemnified Parties exceeds $250,000; and (ii) for an aggregate of such
Indemnified Losses or other payments or costs of any kind in excess of twenty
percent (20%) of the Final Purchase Price, such amount being an absolute cap on

46



--------------------------------------------------------------------------------



 



Seller’s liability in respect of the representations and warranties set forth in
this Agreement (other than with respect to Section 5.8 as to which the cap on
Seller’s liability shall be the Final Purchase Price less any amounts paid in
other indemnifications claims pursuant to this Section 9.2(a)); and provided
further that no claim may be brought on the basis of a breach by Seller of any
covenant or agreement to the extent such covenant or agreement is to be
performed by Seller prior to the Effective Time unless such claim is brought by
a Buyer Indemnified Party prior to the first anniversary of the Effective Time.
          (b) From and after the Closing Date, Buyer will indemnify, defend and
hold harmless Seller, its Affiliates and their respective directors, officers,
shareholders, partners, members, agents, and representatives, each in their
capacity as such (the “Seller Indemnified Parties”), from and against any and
all Indemnifiable Losses incurred by Seller Indemnified Parties as a result of
(i) any breach by Buyer of any covenant or agreement contained in this
Agreement, (ii) any breach by Buyer of the representations and warranties
contained in Article VI hereof or any Related Agreement; or (iii) the Assumed
Obligations; provided, however, that Buyer shall have no liability or other
obligation to the Seller Indemnified Parties in respect of the representations
and warranties set forth in Article VI hereof (including claims for
indemnification under this Section 9.2, contractual misrepresentation, negligent
misrepresentation or otherwise relating in any way or based on reliance on such
representations or warranties), (i) for any individual Indemnifiable Loss that
does not exceed the De Minimis Loss; (ii) unless and until the aggregate of such
Indemnifiable Losses (excluding all De Minimis Losses) incurred by Seller
Indemnified Parties exceeds $250,000; and (iii) for an aggregate of such
Indemnified Losses or other payments or costs of any kind in excess of twenty
percent (20%) of the Final Purchase Price, such amount being an absolute cap on
Buyer’s aggregate liability in respect of the representations and warranties set
forth in this Agreement; provided, however, that no claim may be brought on the
basis of a breach by Buyer of a covenant or agreement to be performed by Buyer
prior to the Effective Time unless such claim is brought by a Seller Indemnified
Party prior to the first anniversary of the Effective Time.
          (c) Any Person entitled to receive indemnification under this
Agreement (an “Indemnitee”) having a claim under these indemnification
provisions shall make a good faith effort to recover all losses, damages, costs
and expenses from insurers of such Indemnitee under applicable insurance
policies or from other third parties so as to reduce the amount of any
Indemnifiable Loss hereunder. The amount of any Indemnifiable Loss shall be
reduced (i) to the extent that the Indemnitee receives any insurance proceeds
with respect to an Indemnifiable Loss and (ii) to take into account net Tax
benefit, less, in each case, any costs (including fees and disbursements of
counsel) or expenses (including increased insurance premiums) incurred in
connection with recovering any of the foregoing.
          (d) The expiration, termination or extinguishment of any
representation, warranty, covenant or agreement shall not affect the parties’
obligations under this Section 9.2 if, prior to such expiration, termination or
extinguishment, the Indemnitee provided the Person required to provide
indemnification under this Agreement (the “Indemnifying Party”) with proper
notice of the claim or event for which indemnification is sought pursuant to
this Section 9.2.

47



--------------------------------------------------------------------------------



 



          (e) Each party hereto acknowledges and agrees that, except as set
forth in Section 9.2(f), if the Closing occurs, the provisions of this
Article IX and Sections 3.1, 3.2, 3.3, 7.7 or 10.1(f) shall be the exclusive
remedy of such party with respect to any matter arising under this Agreement;
provided, however, that the foregoing shall not limit the right of any such
party to seek any equitable remedy available to enforce the rights of such party
under this Agreement in accordance with the terms of this Agreement. For the
avoidance of doubt, any amounts paid or payable by Seller or Buyer in accordance
with Section 10.1(f) shall not be subject to the limitations on indemnification,
including the De Minimis Losses or caps, set forth in this Article IX.
          (f) Each party hereto agrees that notwithstanding any provision in
this Agreement to the contrary, all parties to this Agreement retain their
remedies at law or in equity with respect to actual or constructive fraud of the
other parties.
          (g) Any indemnity payment under this Agreement shall be treated for
all purposes by both parties as an adjustment to the Purchase Price, unless
otherwise required by law.
     9.3 Defense of Claims.
          (a) If any Indemnitee receives notice of the assertion of any claim or
of the commencement of any claim, action, or proceeding made or brought by any
Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement (a “Third Party Claim”) with respect to which indemnification is to be
sought from an Indemnifying Party, the Indemnitee will give such Indemnifying
Party reasonably prompt written notice thereof. Such notice shall describe the
nature of the Third Party Claim in reasonable detail and shall indicate the
estimated amount, if practicable, of the Indemnifiable Loss that has been or may
be sustained by the Indemnitee. The Indemnifying Party will have the right to
participate in or, by giving written notice to the Indemnitee, to elect to
assume the defense of any Third Party Claim at such Indemnifying Party’s own
expense and by such Indemnifying Party’s own counsel, and the Indemnitee will
cooperate in good faith in such defense at such Indemnitee’s own expense.
          (b) If within ten (10) days after an Indemnitee provides written
notice to the Indemnifying Party of any Third Party Claim the Indemnitee
receives written notice from the Indemnifying Party that such Indemnifying Party
has elected to assume the defense of such Third Party Claim as provided in the
last sentence of Section 9.3(a), the Indemnifying Party will not be liable for
any legal expenses subsequently incurred by the Indemnitee in connection with
the defense thereof; provided, however, that if the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Third Party Claim
within twenty (20) days after receiving notice from the Indemnitee that the
Indemnitee believes the Indemnifying Party has failed to take such steps, the
Indemnitee may assume its own defense, and the Indemnifying Party will be liable
for all reasonable expenses thereof. If there is a conflict of interests between
Indemnitee and Indemnifying Party, Indemnitee may elect to be represented by its
own counsel at Indemnifying Party’s expense. Without the prior written consent
of the Indemnitee, the Indemnifying Party will not enter into any settlement of
any Third Party Claim that would lead to liability or create any financial or
other obligation on the part of the Indemnitee. If a firm offer is made to
settle a Third Party Claim without leading to liability or the creation of a
financial or

48



--------------------------------------------------------------------------------



 



other obligation on the part of the Indemnitee and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party may accept and
agree to such offer in its sole discretion.
          (c) Any claim by an Indemnitee on account of an Indemnifiable Loss
that does not result from a Third Party Claim (a “Direct Claim”) will be
asserted by giving the Indemnifying Party reasonably prompt written notice
thereof, stating the nature of such claim in reasonable detail and indicating
the estimated amount, if practicable.
          (d) If the amount of any Indemnifiable Loss, at any time subsequent to
the making of an indemnity payment in respect thereof, is reduced by recovery,
settlement or otherwise under or pursuant to any insurance coverage, or pursuant
to any claim, recovery, settlement or payment by or against any other Person,
the amount of such reduction, less any costs, expenses or premiums incurred in
connection therewith (together with interest thereon from the date of payment
thereof at the U.S. prime rate then in effect published in the Wall Street
Journal, Eastern Edition), will promptly be repaid by the Indemnitee to the
Indemnifying Party. Upon making any indemnity payment, the Indemnifying Party
will, to the extent of such indemnity payment, be subrogated to all rights of
the Indemnitee against any third party in respect of the Indemnifiable Loss to
which the indemnity payment relates. Without limiting the generality or effect
of any other provision hereof, each such Indemnitee and Indemnifying Party will
duly execute upon request all instruments reasonably necessary to evidence and
perfect the above-described subrogation and subordination rights, and otherwise
cooperate in the prosecution of such claims at the direction of the Indemnifying
Party. Nothing in this Section 9.3(d) shall be construed to require any party
hereto to obtain or maintain any insurance coverage.
          (e) A failure to give timely notice as provided in this Section 9.3
will not affect the rights or obligations of any party hereunder except if, and
only to the extent that, as a result of such failure, the party that was
entitled to receive such notice was actually prejudiced as a result of such
failure.
ARTICLE X
TERMINATION AND ABANDONMENT
     10.1 Termination.
          (a) This Agreement may be terminated at any time prior to the Closing
Date by mutual written consent of Seller and Buyer.
          (b) This Agreement may be terminated by Seller or Buyer if the Closing
contemplated hereby shall have not occurred on or before May 1, 2010, as
extended on a day-for-day basis during any arbitration proceeding pursuant to
Section 10.1(f) (the “Termination Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 10.1(b) shall not be available
to any party whose failure to fulfill any obligation under this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
before such date; and provided, further, that if on such date, any Buyer
Required Regulatory Approval or any Seller Required Regulatory Approval shall
not have been obtained, or shall not

49



--------------------------------------------------------------------------------



 



have become a Final Order, but all other conditions to the Closing shall have
been satisfied, or are of the sort that can be satisfied and are capable of
being satisfied at Closing, then (i) subject to Buyer receiving an extension of
at least one of its Commitment Letters covering the extended period, Seller
shall not be entitled to terminate this Agreement pursuant to this
Section 10.1(b) prior to the date that is 180 days after such date, and
(b) Buyer shall not be entitled to terminate this Agreement pursuant to this
Section 10.1(b) prior to the date that is 180 days after such date.
          (c) This Agreement may be terminated by Seller or Buyer if (i) any
Seller Required Regulatory Approval listed in Schedule 5.3(b) or Buyer Required
Regulatory Approval listed in Schedule 6.3(b) shall have been denied by a final,
non-appealable order, judgment or decree, (ii) one or more federal or state
courts of competent jurisdiction in the United States shall have issued an
order, judgment or decree permanently restraining, enjoining or otherwise
prohibiting the Closing, and such order, judgment or decree shall have become
final and non-appealable, provided that the party seeking to terminate this
Agreement pursuant to this Section 10.1(c)(ii) shall have used commercially
reasonable efforts to seek relief from such order, judgment or decree; or
(iii) any statute, rule or regulation shall have been enacted by any
Governmental Entity which prohibits the consummation of the Closing.
          (d) This Agreement may be terminated by Buyer if a breach of any
representation, warranty, covenant or agreement on the part of Seller set forth
in this Agreement shall have occurred that would cause any condition to the
obligations of Buyer to effect the Closing not to be satisfied or has had or is
reasonably expected to have a Material Adverse Effect or Buyer Material Adverse
Effect, and such breach is incapable of being cured or, if capable of being
cured, shall not have been cured within 45 days following receipt by Seller of
notice of such breach from Buyer.
          (e) This Agreement may be terminated by Seller if a breach of any
representation, warranty, covenant or agreement on the part of Buyer set forth
in this Agreement shall have occurred which would cause any condition to the
obligations of Seller to effect the Closing not to be satisfied or has had or is
reasonably expected to have a Buyer Material Adverse Effect, and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within 45 days following receipt by Buyer of notice of such breach from
Seller.
          (f) This Agreement may be terminated by Buyer if both (i) within
90 days after the delivery of the test results pursuant to Section 7.19 (to the
extent Seller has such results) Buyer provides Seller with written notice
(together with a copy of the underlying report) that an environmental consulting
firm appointed by Buyer and reasonably consented to by Seller estimates that the
costs of Remediation for all or any portion of the Owned Real Property, a
Transferred Easement or any real property lease to be assumed by Buyer at
Closing (using the lowest cost response allowed under Environmental Laws that is
consistent with prudent industry practices) are reasonably likely to exceed
$1 million, and (ii) Seller shall not have agreed within 90 days after receipt
of such notice to reimburse Buyer all of the actual out-of-pocket costs of
Remediation in excess of $1 million; provided, that if Seller disagrees with the
determination made by such environmental consulting firm of the costs of
Remediation, then Seller shall perform such additional investigation, including
soil and groundwater sampling and analysis, as shall be reasonably necessary to
confirm Seller’s estimates or dispute Buyer’s estimates, and may submit the
issue of determining such costs to arbitration in accordance with Section 11.13

50



--------------------------------------------------------------------------------



 



below. If Seller exercises its right to arbitration regarding such a dispute,
Buyer may not terminate this Agreement pursuant to this Section 10.1(f) unless
and until the arbitration process and any associated appellate rights have been
exhausted and Seller shall have had a 30-day period from the conclusion of such
proceedings to make the reimbursement payments (as such costs are actually
incurred) or to commit to complete such Remediation as provided in the
applicable award.
          (g) This Agreement may be terminated by Seller if Buyer shall not have
obtained the approval described in Schedule 6.2 on or prior to August 25, 2009.
     10.2 Procedure and Effect of Termination. In the event of termination of
this Agreement and abandonment of the transactions contemplated hereby by one or
more of the parties pursuant to Section 10.1, written notice thereof shall
forthwith be given by the terminating party to the other party and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by any of the parties hereto. If this
Agreement is terminated as provided herein:
          (a) Said termination shall be the sole remedy of the parties hereto
with respect to breaches of any representation, warranty, covenant or agreement
contained in this Agreement and none of the parties hereto nor any of their
respective directors, officers, Affiliates or advisors, as the case may be,
shall have any liability or further obligation to any other party or any of
their respective directors, officers, Affiliates or advisors, as the case may
be, pursuant to this Agreement, except in each case as stated in this
Section 10.2 and in Sections 7.2(b), 7.5 and 7.6; provided, however, that no
such termination shall relieve any party from any liability arising from the
willful or intentional breach of this Agreement occurring prior to such
termination; and
          (b) All filings, applications and other submissions made pursuant to
this Agreement, to the extent practicable, shall be withdrawn from the agency or
other Person to which they were made.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     11.1 Amendment and Modification. Subject to applicable Laws, this Agreement
may be amended, modified or supplemented only by written agreement of Seller and
Buyer.
     11.2 Waiver of Compliance; Consents. Any failure of any of the parties to
comply with any obligation, covenant, agreement or condition herein may be
waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Failure of a party to terminate this Agreement
pursuant to Section 10.1(d) or 10.1(e) shall not constitute a waiver of such
representation, warranty or covenant or an amendment of this Agreement or any
schedule or exhibit hereto.
     11.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission (if

51



--------------------------------------------------------------------------------



 



followed by mail, by overnight courier or registered or certified mail in the
manner described in this Section 11.3) or mailed by overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice; provided that notices of a change of address
shall be effective only upon receipt thereof):

  (a)   If to Seller, to:         The Potomac Edison Company
800 Cabin Hill Drive
Greensburg, Pennsylvania
Facsimile: (724) 830-7806
Attention: Kathryn Patton         with a copy to:         Allegheny Power
800 Cabin Hill Drive
Greensburg, Pennsylvania 15601
Facsimile: (724) 838-6095
Attention: Mark Joensen         and         Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Facsimile: (713) 615-5855
Attention: Keith R. Fullenweider     (b)   If to Buyer, to:         Shenandoah
Valley Electric Cooperative
147 Dinkel Avenue
Mt. Crawford, VA 22841
Facsimile: (540) 574-7230
Attention: Chief Executive Officer         with a copy to:         Orrick,
Herrington & Sutcliffe LLP
1152 15th Street, N.W.
Washington, D.C. 20005-1706
Facsimile: (202) 339-8500
Attention: Kyle W. Drefke

52



--------------------------------------------------------------------------------



 



All such notices and other communications hereunder shall be deemed to have been
received (i) if by personal delivery, on the day delivered, (ii) if by
facsimile, on the day such facsimile is confirmed as received by the receiving
facsimile machine (provided that a copy is also sent by overnight courier or
registered or certified mail), (iii) if by overnight courier, on the first
business day following the day on which the notice or other communication was
sent, and (iv) if by registered or certified mail, on the third day after
registration or certification of such notice or other communication.
     11.4 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any party
hereto, including by operation of law without the prior written consent of the
other party.
     11.5 Rights Under This Agreement; No Third Party Beneficiaries. This
Agreement shall be binding upon and insure solely to the benefit of the parties
hereto. Except as provided in Section 9.2, this Agreement is not intended to
confer upon any Person other than the parties hereto any rights hereunder.
     11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the Commonwealth of Virginia as to all matters,
including but not limited to matters of validity, construction, effect,
performance and remedies.
     11.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     11.8 Interpretation; Construction. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event that an ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     11.9 Schedules and Exhibits. All Exhibits and Schedules referred to herein
are intended to be and hereby are specifically made a part of this Agreement.
The Seller disclosure schedules are collectively referred to herein as the
“Disclosure Schedules.” The Disclosure Schedules constitute an integral part of
this Agreement and modify the respective representations, warranties, covenants
or agreements of Seller contained herein. Items set forth in any Disclosure
Schedule shall be deemed to have been disclosed in each other Disclosure
Schedule to which the information disclosed therein is responsive or applicable
to the extent that it is reasonably apparent on the face of the disclosure that
such disclosure is responsive or applicable thereto. The inclusion of an item
does not necessarily mean, and should not be construed as an admission, that the
item included will have, or is or would reasonably be expected to have, a
Material Adverse Effect or otherwise is material to Seller or the relevant
Section of the Agreement; Seller in many instances is disclosing more
information than the Agreement requires.

53



--------------------------------------------------------------------------------



 



     11.10 Entire Agreement. This Agreement and the Related Agreements including
the Exhibits, Schedules, Disclosure Schedules, documents, certificates and
instruments referred to herein or therein, and, to the extent expressly provided
herein, the Confidentiality Agreement, embody the entire agreement and
understanding of the parties hereto in respect of the transactions contemplated
by this Agreement. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein or therein. It is expressly acknowledged and agreed that
there are no restrictions, promises, representations, warranties, covenants or
undertakings contained in any material made available to Buyer pursuant to the
terms of the Confidentiality Agreement (including the Information Memorandum,
dated March 20, 2009, or the Request for Proposal, dated March 20, 2009,
previously made available to Buyer by Seller). This Agreement supersedes all
prior agreements and understandings, whether written or oral, between the
parties with respect to such transactions other than, to the extent expressly
provided herein, the Confidentiality Agreement.
     11.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
RELATED AGREEMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     11.12 Submission to Jurisdiction. Buyer and Seller submit to the
jurisdiction of any state or federal court sitting in the Commonwealth of
Virginia in any action or proceeding arising out of or relating to this
Agreement and, subject to Section 11.13 hereof, agree that all claims in respect
of the action or proceeding may be heard and determined in any such court. Buyer
and Seller also agree not to bring any action or proceeding arising out of this
Agreement in any other court.
     11.13 Arbitration.
          (a) Except as otherwise provided herein, and with the exception of the
“Post-Closing True-Up” of Section 3.2, in the event of any dispute between
Seller and Buyer arising after the Closing (whether relating to facts, events or
circumstances occurring or existing prior to, on or after the Closing Date), and
relating to, resulting from or arising out of any provision of this Agreement,
the party asserting such dispute shall give written notice to the other of the
fact that a dispute has arisen pursuant hereto. Such notice shall include (i) a
statement setting forth in reasonable detail the facts, events, circumstances,
evidence and arguments underlying such dispute and (ii) proposed arrangements
for a meeting to attempt to resolve the dispute to be held within sixty
(60) days after such notice is given. Within thirty (30) days after such notice
is given, the other party hereto shall submit to the party giving such notice a
written summary responding to such statement of facts, events, circumstances,
evidence and arguments contained in the notice and an acceptance of or proposed
alternative to the meeting arrangements set forth in the initial notice.
          (b) The chief executive officers (or any other executive officer or
officers directly reporting to, or duly designated by, such chief executive
officers) of each of the parties shall meet at a mutually acceptable time and
place to attempt to settle any dispute in good faith;

54



--------------------------------------------------------------------------------



 



provided, however, that such meeting shall be held at the principal offices of
the party receiving the notice of dispute unless otherwise agreed; and provided
further, that any such meeting shall be held no later than sixty (60) days after
the written notice of dispute is given pursuant to paragraph (a) above. Each
party shall bear its own costs and expenses with respect to preparation for,
attendance at and participation in such meeting.
          (c) If (i) a meeting has been held in accordance with paragraph
(b) above, (ii) any such dispute of the kind referred to in paragraph (a) shall
not have been resolved at such meeting, and (iii) the aggregate amount in
dispute exceeds $50,000, then either party may submit such dispute to binding
arbitration pursuant to the Commercial Arbitration Rules and procedures for
Large, Complex Commercial Disputes of the American Arbitration Association (the
“Commercial Arbitration Rules”). In the event that such dispute is submitted to
arbitration pursuant to the Commercial Arbitration Rules, then the arbitration
tribunal shall be composed of three arbitrators (one arbitrator selected by each
party within thirty (30) days after the meeting held in accordance with
paragraph (b) above with the third selected by the other two arbitrators or, in
the absence of agreement between them, the American Arbitration Association),
the venue of the arbitration shall be Washington, D.C., the language of the
arbitration shall be English, the decision shall be made in writing and be made
under the applicable U.S. Federal or Commonwealth of Virginia substantive law,
and the arbitration shall commence no later than sixty (60) days after the
meeting held in accordance with paragraph (b) above. The decision, judgment and
order of the arbitration tribunal shall be final, binding and conclusive as to
the parties and their respective Representatives, and may be entered in any
court of competent jurisdiction. The parties intend that the provisions of this
Section 11.13 will apply to all disputes arising out of this Agreement. Other
than the fees and expenses of the arbitrators, which shall be shared equally by
the parties, each party shall bear its own costs and expenses (including
attorneys’ fees and expenses) relating to the arbitration. Punitive, special or
exemplary damages shall not be recoverable in the arbitration and the panel
shall not have the power to award punitive, special or exemplary damages or to
find that this limitation is waived or inapplicable, regardless of whether a
court so finds under the applicable Law.
          (d) All arbitration proceedings under this Section 11.13, including
all communications, proceedings, decisions, or awards relating to any such
arbitration, shall be kept strictly confidential, shall not be subject to
disclosure except as may be required by Law, or for the provisions of
professional advice to which the arbitration is relevant, and shall not be used
as evidence in any judicial or administrative proceeding, except in connection
with any application for confirmation, modification, vacation, or entry of
judgment on the award to which the communications or proceedings relate.
     11.14 Certain Remedies. Each Party agrees that the remedy at law for any
breach or threatened breach by it of any of the covenants or agreements
contained in this Agreement will be inadequate and that in the event of such
breach or threatened breach each of such provisions shall be specifically
enforceable against the breaching Party by injunction, judgment or other court
order, temporary or, permanent or both. Nothing in this Section shall limit the
remedies available at law or in equity for any such breach or threatened breach
of any of such provisions, and judicial remedies available pursuant to this
Section shall be cumulative and not exclusive of any other judicial remedies
otherwise available; provided, however, that no

55



--------------------------------------------------------------------------------



 



Party shall have any right to rescind this Agreement as a result of the breach
or default of any other Party hereunder, and any and all rights of rescission
are hereby waived.
[Signature page follows]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have caused this agreement to be
signed by their respective duly authorized officers as of the date first above
written.

            THE POTOMAC EDISON COMPANY
      By:   /s/ Paul J. Evanson         Name:   Paul J. Evanson        Title:  
Chairman and Chief Executive Officer        SHENANDOAH VALLEY ELECTRIC
COOPERATIVE
      By:   /s/ Myron D. Rummel         Name:   Myron D. Rummel        Title:  
President and Chief Executive Officer     

Asset Purchase Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



ANNEX A
Annex A
The following Chart A generally identifies the Transferred Territory based upon
an allocation between Buyer and REC of the substations (identified in bold) and
circuits related to 12 kilovolt distribution lines of the VA Distribution
Business. Chart B further generally identifies the allocation between Buyer and
REC of the 34.5 and 69 kilovolt sub-transmission lines of the VA Distribution
Business. Pursuant to this allocation, in general Buyer will serve Shenandoah,
Page and Highland counties, and REC will serve Madison, Fauquier, Clarke,
Rappahannock, Culpeper, Orange, Madison, Green and Albemarle counties. Buyer and
REC will both serve portions of Frederick and Warren counties and the City of
Winchester.
Chart A
Substations and Distribution Line Circuits

              Party   Substation/Circuit
1.
  SVEC   BARTONVILLE (FREDRICK CO.)
2.
  SVEC   DAIRY (FREDRICK CO.)
3.
  REC   FREDERICKTOWNE (FREDRICK CO.)
4.
  REC   GREENBRIER (FREDRICK CO.)
5.
  REC   LAKESIDE (FREDRICK CO.)
6.
  SVEC   MIDDLE ROAD (FREDRICK CO.)
7.
  SVEC   ROUTE 11 (FREDRICK CO.)
8.
  SVEC   STEPHENS CITY (FREDRICK CO.)
9.
  SVEC   TRACKS (FREDRICK CO.)
10.
  REC   BERRYVILLE (CLARKE CO.)
11.
  REC   BOOM ROAD (CLARKE CO.)
12.
  REC   BOYCE (CLARKE CO.)
13.
  REC   WEBBTOWN HVD (CLARKE CO.)
14.
  REC   BERRYVILLE GRAPHICS (CLARKE CO.)
15.
  SVEC   CHEMSTONE (SHENANDOAH CO.)
16.
  SVEC   INDUSTRIAL (SHENANDOAH CO.)
17.
  SVEC   RESIDENTIAL (SHENANDOAH CO.)
18.
  REC   CLEARBROOK (FREDRICK CO.)
19.
  REC   EAST (FREDRICK & CLARKE CO.)
20.
  REC   SOUTH (FREDRICK & CLARKE CO.)
21.
  REC   WEST (FREDRICK CO.)
22.
  REC   DOUBLE TOLLGATE (CLARKE CO.)*
23.
  REC   ARMEL
24.
  REC   NEW TOWN (FREDRICK & WARREN CO.)
25.
  REC   ROUTE 522 (FREDRICK & CLARKE CO.)
26.
  REC   WHITE POST (CLARKE CO.)
27.
  REC   FRONT ROYAL (WARREN CO.)
28.
  REC   CHESTER GAP (WARREN & RAPPAHANNOCK CO.)

 

*   Shared Location with real property and transmission related assets retained
by Seller.

Annex A-1



--------------------------------------------------------------------------------



 



              Party   Substation/Circuit
29.
  REC   GUARD HILL ROAD (WARREN CO.)
30.
  REC   OLD VA PACKING (WARREN CO.)
31.
  SVEC   GENERAL ELECTRIC (FREDRICK CO.)
32.
  SVEC   GORE (FREDRICK CO.)
33.
  SVEC   WHITACRE HVD (FREDRICK CO.)
34.
  SVEC   GREENWOOD (FREDRICK CO.)
35.
  SVEC   APPLE BLOSSOM MALL (FREDRICK CO.)
36.
  SVEC   BLACK BIRD (FREDRICK CO.)
37.
  SVEC   FREDERICK HEIGHTS (FREDRICK CO.)
38.
  REC   IZAAK WALTON (FREDRICK CO.)
39.
  SVEC   MILLWOOD AVENUE (FREDRICK CO.)
40.
  SVEC   PARKINS MILLS (FREDRICK CO.)
41.
  REC   SEWER NO. 1 (FREDRICK CO.)
42.
  REC   WOODSTOCK LANE (FREDRICK CO.)
43.
  SVEC   HAYFIELD (FREDRICK CO.)
44.
  SVEC   CHAMBERSVILLE (FREDRICK CO.)
45.
  SVEC   GAINSEBORO (FREDRICK CO.) (HAMPSHIRE & BERKELY CO.,WVA)
46.
  SVEC   SHAWNEELAND (FREDRICK CO.)
47.
  SVEC   KENT STREET (Abandoned)
48.
  SVEC   MAIN STREET
49.
  SVEC   WINC EAST
50.
  SVEC   KLINE’S MILL (FREDRICK CO.)*
51.
  SVEC   MARLBORO (FREDRICK & WARREN CO.)
52.
  SVEC   MIDDLETOWN (FREDRICK & SHENANDOAH CO.)
53.
  REC   LINDEN (WARREN CO.)
54.
  REC   APPLE MOUNTAIN (WARREN CO.)
55.
  REC   BLUE MOUNTAIN (WARREN & FAQUER CO.)
56.
  REC   HIGH KNOB (WARREN CO.)
57.
  REC   LINDEN TAP (WARREN CO.)
58.
  REC   HAPPY CREEK (WARREN & CLARKE CO.)
59.
  REC   SHENANDOAH SHORES (WARREN CO.)
60.
  SVEC   NORTH WINCHESTER (FREDRICK CO.)
61.
  SVEC   NATIONAL AVENUE (FREDRICK CO.)
62.
  SVEC   NORTH CAMERON STREET (FREDRICK CO.)
63.
  SVEC   NORTH KENT STREET (FREDRICK CO.)
64.
  REC   OLD CHAPEL (CLARKE CO.)
65.
  REC   BUCK MARSH (CLARKE CO.)
66.
  REC   ROUTE 632 (CLARKE CO.)
67.
  REC   REDBUD (FREDRICK CO.)
68.
  REC   BERRYVILLE AVE (FREDRICK CO.)
69.
  REC   FORT COLLIER (FREDRICK CO.)
70.
  REC   PARK CENTER (FREDRICK CO.)
71.
  REC   SEWER NO. 2 (FREDRICK CO.)
72.
  REC   SMITHFIELD FARMS (FREDRICK CO.)

 

*   Shared Location with both real property and transmission related assets
retained by Seller.

Annex A-2



--------------------------------------------------------------------------------



 



              Party   Substation/Circuit
73.
  REC   STEPHENSON (FREDRICK CO.)
74.
  REC   SUNNY SIDE (FREDRICK CO.)
75.
  REC   WELLTOWN PIKE (FREDRICK CO.)
76.
  REC   RIVERTON (WARREN CO.)*
77.
  REC   I-66 (WARREN CO.)
78.
  REC   MARY’S SHADY LANE (WARREN CO.)
79.
  REC   NINEVAH (WARREN CO.)
80.
  SVEC   SOUTH WINCHESTER (FREDRICK CO.)
81.
  SVEC   FRONT ROYAL PIKE (FREDRICK CO.)
82.
  SVEC   HOSPITAL (FREDRICK CO.)
83.
  SVEC   KERNTOWN (FREDRICK CO.)
84.
  SVEC   VALLEY PIKE (FREDRICK CO.)
85.
  REC   STEPHENSON (FREDRICK CO.)
86.
  REC   WHITEHALL (FREDRICK CO.)
87.
  SVEC   STRASBURG (SHENANDOAH CO.)
88.
  SVEC   AUTOMOTIVE INDUST (SHENANDOAH CO.)
89.
  SVEC   INDUSTRIAL (SHENANDOAH CO.)
90.
  SVEC   QUEEN STREET (SHENANDOAH CO.)
91.
  SVEC   STONESHOP (SHENANDOAH, WARREN, AND FREDRICK CO.)
92.
  SVEC   TOPNOT (SHENANDOAH, FREDRICK CO.)
93.
  SVEC   TOWN (SHENANDOAH CO.)
94.
  SVEC   VALLEY PRESS (SHENANDOAH CO.)
95.
  SVEC   SUCCESS ROAD (WARREN CO.)
96.
  SVEC   SUCCESS ROAD (WARREN CO.)
97.
  SVEC   WEST WINCHESTER (FREDRICK CO.)
98.
  REC   ALBIN (FREDRICK CO.)
99.
  SVEC   AMHERST (FREDRICK CO.)
100.
  SVEC   CEDAR CREEK GRADE (FREDRICK CO.)
101.
  REC   FOX DRIVE (FREDRICK CO.)
102.
  SVEC   MEADOWBRANCH (FREDRICK CO.)
103.
  SVEC   MEDICAL CENTER (FREDRICK CO.)
104.
  SVEC   ROUND HILL (FREDRICK CO.)
105.
  SVEC   WINCHESTER PUMP (WARREN CO.)
106.
  SVEC   WINCHESTER PUMP
107.
  SVEC   ZEPP TAP (SHENANDOAH CO.)
108.
  SVEC   ZEPP (SHENANDOAH & FREDRICK CO.)
109.
  SVEC   MONTEREY (HIGHLAND CO.)
110.
  SVEC   MONTEREY #1
111.
  SVEC   MONTEREY #2
112.
  REC   BARBOURSVILLE HVD (ORANGE CO.)
113.
  REC   BARBOURSVILLE (ORANGE CO.)
114.
  REC   CRIGGLERSVILLE HVD (MADISON CO.)
115.
  REC   CRIGGLERSVILLE (MADISON & RAPPAHANNOCK CO.)
116.
  REC   FLINT HILL (RAPPAHANNOCK CO.)
117.
  REC   AILEN (RAPPAHANNOCK CO.)

 

*   Shared Location with both real property and transmission related assets
retained by Seller.

Annex A-3



--------------------------------------------------------------------------------



 



              Party   Substation/Circuit
118.
  REC   HUNTLY (RAPPAHANNOCK CO.)
119.
  REC   ORLEANS (RAPPAHANNOCK & FAUQUIER CO.)
120.
  REC   PRATTS (MADISON CO.)
121.
  REC   BRIGHTWOOD (MADISON CO.)
122.
  REC   MADISON (MADISON CO.)
123.
  REC   SOMERSET (MADISON CO.)
124.
  REC   RUCKERSVILLE HVD (MADDISON CO.)
125.
  REC   RUCKERSVILLE (MADDISON & GREENE CO.)
126.
  REC   SPERRYVILLE (RAPPAHANNOCK CO.)
127.
  REC   WASHINGTON (RAPPAHANNOCK CO.)
128.
  REC   WOODVILLE (RAPPAHANNOCK & CULPEPPER CO.)
129.
  REC   STANDARDSVILLE (GREENE CO.)
130.
  REC   SWIFT RUN GAP (GREENE CO.)
131.
  REC   WOLFTOWN (GREENE CO.)
132.
  SVEC   CARVELL RD. JUNCTION HV (PAGE CO.)
133.
  SVEC   CARVELL ROAD (PAGE & WARREN CO.)
134.
  REC   FRONT ROYAL (WARREN CO.)
135.
  SVEC   BENTONVILLE (WARREN & PAGE CO.)
136.
  SVEC   FORK DISTRICT (WARREN & PAGE CO.)
137.
  SVEC   PAGE (PAGE CO.)*
138.
  SVEC   340 NORTH (PAGE CO.)
139.
  SVEC   FAIRVIEW (PAGE CO.)
140.
  SVEC   HAWKSBILL (PAGE CO.)
141.
  SVEC   INDUSTRIAL (PAGE CO.)
142.
  SVEC   MARYE LANE (PAGE CO.)
143.
  SVEC   WHITEHOUSE (PAGE CO.)
144.
  SVEC   SHENANDOAH (PAGE CO.)*
145.
  SVEC   CUB RUN (PAGE CO.)
146.
  SVEC   VERBENA (PAGE CO.)
147.
  SVEC   VIRGINIA AVE FDR (PAGE CO.)
148.
  SVEC   NORTH SHENANDOAH
149.
  SVEC   STANLEY (PAGE CO.)
150.
  SVEC   ALMA (PAGE CO.)
151.
  SVEC   HONEYVILLE (PAGE CO.)
152.
  SVEC   TOWN FEEDER (PAGE CO.)
153.
  REC   VISCOSE
154.
  REC   KENDRICK LAND S.S. (OWNED BY TOWN OF FRONT ROYAL)

 

*   Shared Location with both real property and transmission related assets
retained by Seller.

Annex A-4



--------------------------------------------------------------------------------



 



Chart B
Sub-transmission Lines

                                  Cooperative/     From   To   Sec. Name  
Diagram Location
1.
  Abex Corp. Tap   Abex Corp.   (customer tap)   SVEC
2.
  Abex Corp. Tap   South Winchester   GS4   SVEC
3.
  Americold   Strasburg   NS5   REC
4.
  Barboursville   Virginia Power   VP   REC
5.
  Bartonville   General Electric   BGE   SVEC
6.
  Bartonville   H.P. Hood   TN1   SVEC
7.
  Berryville   Berryville Graphics (Doubleday)   DD   REC
8.
  Berryville   Old Chapel   BT3   REC
9.
  Bunker Hill Jct. (former)   Clearbrook Tap   MW1   REC
10.
  Capitol Records Tap   Capitol Records   (customer tap)   SVEC
11.
  Capitol Records Tap   Rubbermaid   GS2   SVEC
12.
  Chemstone   Valley Asphalt   NS3   SVEC
13.
  Chemstone   Grove Lime   NS2   SVEC
14.
  Clearbrook Tap   Clearbrook   (substation tap)   REC
15.
  Clearbrook Tap   Zuckerman Tap   MW2   REC
16.
  Criglersville   Pratts   HP3   REC
17.
  Crown Cork & Seal   Westminster Canterbury   BW2   REC
18.
  Cumberland Homes   Viscose   SF1   SVEC
19.
  Decapolis Tap   Criglersville   HP2   REC
20.
  Decapolis Tap   Decapolis   (substation tap)   REC
21.
  Double Toll Gate   H.P. Hood   TN1   SVEC
22.
  Double Toll Gate   Berryville   BT1 & BT2   REC
23.
  Double Toll Gate   Family Dollar   TD1   REC
24.
  Double Toll Gate   Technicon Corp.   NS   REC
25.
  Family Dollar   Success Road   TD2   REC
26.
  Flint Hill   Sperryville   SP3   REC
27.
  Front Royal   Sprint   SP1   REC
28.
  General Electric   Capitol Records Tap   GS1   SVEC
29.
  Gore   Capon Bridge   GC   SVEC
30.
  Hayfield   Unisil Tap   VG4   SVEC
31.
  Hazel   Decapolis Tap   HP1   REC
32.
  Hazel   ODEC (Rixley)   HR   REC
33.
  Hazel   Virginia Power (Culpeper)   HC   REC
34.
  Hershey Pasta   Southeast Container   RW0   REC
35.
  Linden Tap   Front Royal   RF2   REC
36.
  Linden Tap   Linden   LD   REC

Annex A-5



--------------------------------------------------------------------------------



 



                                  Cooperative/     From   To   Sec. Name  
Diagram Location
37.
  Luray Hydro Jct. (LN/PT)   Luray Hydro   PT2   SVEC
38.
  Luray Hydro Jct. (LN/PT)   Stanley   LN1   SVEC
39.
  North Shenandoah   Newport   NN   SVEC
40.
  North Winchester   O’Sullivan Rubber Tap   SW   SVEC
41.
  Old Chapel   Gaylord   GO   REC
42.
  O’Sullivan Harris Tap   Abex Corp. Tap   GS3   SVEC
43.
  O’Sullivan Harris Tap   O’Sullivan Harris   (customer tap)   SVEC
44.
  O’Sullivan Rubber Tap   O’Sullivan Rubber   (customer tap)   SVEC
45.
  O’Sullivan Rubber Tap   South Winchester   SW1   SVEC
46.
  Page   Wrangler Annex Tap   PF   SVEC
47.
  Page   Wrangler Tap   PC1   SVEC
48.
  Panorama   Sperryville   PC3   SVEC
49.
  Pen-Tab   Dupont Front Royal   DR2   REC
50.
  Perry   Valley Protein   VG2   SVEC
51.
  Pratts   Webster Brick   BB5   REC
52.
  Redbud   Crown Cork & Seal   BW1   REC
53.
  Redbud   Gaylord   RK   REC
54.
  Redbud   Hershey Pasta   RW   REC
55.
  Redbud   North Winchester   NR   REC
56.
  Riverton   Pen-Tab   DR1   REC
57.
  Riverton   Riverton Lime   TR1   REC
58.
  Riverton   Warren Hydro Tap   RF1   REC
59.
  Riverton Lime   Front Royal   TR2   REC
60.
  Rubbermaid   O’Sullivan Harris Tap   GS2   SVEC
61.
  Ruckersville Tap   Pratts   SR4   REC
62.
  Shenandoah   North Shenandoah   SN   SVEC
63.
  Shenandoah   Shenandoah Hydro   HS   SVEC
64.
  Shenandoah   Stanardsville   SR1   REC
65.
  South Winchester   West Winchester   WS   SVEC
66.
  South Winchester   West Winchester   WW   SVEC
67.
  Southeast Container   North Winchester   RW1   SVEC
68.
  Sperryville   Hazel   SV   REC
69.
  Sprint   Flint Hill   SP2   REC
70.
  Stanardsville   Wolftown Tap   SR2   REC
71.
  Stanley   Newport   LN2   SVEC
72.
  Strasburg   Virginia Power (Fisher’s Hill)   FH   SVEC

Annex A-6



--------------------------------------------------------------------------------



 



                                  Cooperative/     From   To   Sec. Name  
Diagram Location
73.
  Strasburg   Winchester Pump Tap   SF   SVEC
74.
  Strasburg   Zepp Tap   BA1   SVEC
75.
  Success Road   Toray Plastics   TD3   REC
76.
  Technicon Corp.   Grove Lime   NS1   SVEC
77.
  Toray Plastics   Dupont Front Royal   TD4   REC
78.
  Unisil Tap   Gore   VG5   SVEC
79.
  Unisil Tap   Unisil   (customer tap)   SVEC
80.
  Valley Asphalt   Americold   NS4   SVEC
81.
  Valley Protein   Hayfield   VG3   SVEC
82.
  Viscose   Front Royal   VR   REC
83.
  Warren Hydro Tap   Linden Tap   RF1   REC
84.
  Warren Hydro Tap   Warren Hydro   WR   REC
85.
  Webster Brick   Barboursville   VP   REC
86.
  Westminster Canterbury   West Winchester   BW3   REC
87.
  West Winchester   Perry   VG1   SVEC
88.
  Winchester Pump Tap   Cumberland Homes   SF0   SVEC
89.
  Winchester Pump Tap   Winchester Pump   WP   SVEC
90.
  Wolftown Tap   Ruckersville Tap   SR3   REC
91.
  Wrangler Annex Tap   Luray Hydro Jct. (LN/PT)   PT1   SVEC
92.
  Wrangler Annex Tap   Wrangler Annex   (customer tap)   SVEC
93.
  Wrangler Tap   Panorama   PC2   SVEC
94.
  Wrangler Tap   Wrangler   (customer tap)   SVEC
95.
  Zepp Tap   Wardensville   BA2   SVEC
96.
  Zuckerman Tap   Redbud   MW2   REC
97.
  Zuckerman Tap   Zuckerman   (customer tap)   REC
98.
  Dublin 166 WVA-VA
line (69kv)   Monterey       SVEC

Notwithstanding the foregoing, this Annex A may not identify all substations,
circuits or sub-transmission lines to be transferred by Seller to Buyer pursuant
to this Agreement or REC pursuant to the Sister Purchase Agreement and is not
intended to supplement, alter, modify or change the purchase and sale
obligations of Buyer and Seller pursuant to Article II of this Agreement.

Annex A-7



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     As used in this Agreement, the following terms have the meanings specified
in this Exhibit A. Cross-references to definitions of capitalized terms used in
this Agreement but not defined in this subsection (a) appear in subsection
(b) of this Exhibit A.
     (1) “Accounts Receivable” means all accounts receivable, as of the
applicable date, of the VA Distribution Business in the Transferred Territory
determined in accordance with GAAP consistently applied, except without
deduction or reserve relating to collectability, bad debts or similar
adjustments.
     (2) “Accounts Receivable Purchase Amount” means, as of any date, the sum of
(i) Accounts Receivable which are current or less than thirty (30) days past due
as of such date and Unbilled Revenue as of such date times 0.99, plus
(ii) Accounts Receivable thirty (30) or more days past due as of such date times
0.978.
     (3) “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange
Act.
     (4) “Agreement” has the meaning set forth in the Preamble.
     (5) “Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement to be executed and delivered at Closing by the Buyer and
the Seller, substantially in the form of Exhibit B hereto pursuant to which
Seller shall assign the Transferred Contracts, certain other intangible assets
and certain other Assigned Assets, and Buyer shall accept such assignment and
assume the Assumed Obligations.
     (6) “Auction Revenue Rights” means entitlements allocated annually by PJM
to firm transmission service customers under the PJM OATT that entitle the
holder to receive an allocation of the revenues from PJM’s annual FTR auction.
     (7) “Business Day” means any day other than Saturday, Sunday and any day
that is a legal holiday or a day that banking institutions in the City of New
York, New York are authorized by law or other governmental action to close.
     (8) “Buyer Material Adverse Effect” means an event, change or circumstance
that is reasonably likely to (a) materially adversely affect or delay, directly
or indirectly, the ability of Buyer to consummate the transactions contemplated
by this Agreement or the Related Agreements or to perform its obligations
hereunder, (b) materially adversely affect Buyer’s ability to own or operate the
VA Distribution Business in the Transferred Territory in a manner consistent
with past practices of Seller or (c) materially adversely affect Buyer, other
than any such event, change or circumstance that arises from or is attributable
to (i) entering into this Agreement or the announcement of the transactions
contemplated hereby, (ii) changes in applicable Laws, regional transmission
organization policies, procedures or rules or reliability standards,
(iii) general conditions in the national, regional or state electric utility
industry or in wholesale or retail markets or prices for electric power or fuel,
(iv) changes or development in financial or securities markets, interest rates
or the economy in general, (v) the outbreak or

Exhibit A-1



--------------------------------------------------------------------------------



 



escalation of hostilities or the declaration by the United States of a national
emergency or war, or (vi) acts of terrorism, other than acts materially damaging
the Seller’s facilities in the Commonwealth of Virginia.
     (9) “Buyer Representatives” means Buyer’s accountants, employees, counsel,
environmental consultants, financial advisors and other authorized
representatives.
     (10) “Buyer’s Shared Equipment” means all positrons, annuciators,
substation telephones or other similar equipment located on the Shared Locations
except for those substations on the Excluded Real Property.
     (11) “CERCLA” means the Federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 and any amendments thereto.
     (12) “Claims” means any lawsuits, claims, arbitral proceedings,
governmental investigations or other legal proceedings.
     (13) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act.
     (14) “Code” means the Internal Revenue Code of 1986, as amended.
     (15) “Collective Bargaining Agreement” means that certain agreement between
Allegheny Energy and Local Union No 102 Utility Workers Union of America,
entered into the 13th day of January 2006.
     (16) “Commitment Letters” means (i) the Commitment Letter, dated May 4,
2009, provided to Buyer by National Rural Utilities Cooperative Finance
Corporation, and (ii) the Commitment Letter, dated May 1, 2009, provided to
Buyer by CoBank, ACB, in either case with respect to the financing of the
acquisition contemplated by this Agreement.
     (17) “Contract” means any contract (written or oral), agreement,
obligation, commitment, note, bond, license, mortgage, indenture, lease,
guarantee or other instrument and rights thereunder.
     (18) “Confidentiality Agreement” means the Confidentiality Agreement, dated
February 20, 2008, by and between Allegheny and Buyer.
     (19) “Congestion Revenue Rights” or “CRR” means the current or any
successor congestion management mechanism or mechanisms as may be employed by
PJM (whether set forth in the PJM Tariff or elsewhere) for the purpose of
allocating financial congestion hedges.
     (20) “Correction Adjustment” means any corrections necessary to reflect
Acquired Assets or Assumed Obligations that were properly includable in or
excludable from either the 2008 Statement or the Estimated NBV, Customer
Deposits or Designated Asset Values in the Purchase Price Certificate but were
not so included or excluded.

Exhibit A-2



--------------------------------------------------------------------------------



 



     (21) “Current Assets” means the Seller’s assets used in the VA Distribution
Business that are properly classified as “current assets” in accordance with
GAAP and the FERC’s Uniform System of Accounts.
     (22) “Current Liabilities” means the Seller’s liabilities used in the VA
Distribution Business that are properly classified as “current liabilities” in
accordance with GAAP and the FERC’s Uniform System of Accounts.
     (23) “Customer Deposits” means customer deposits, construction advances,
contributions in aid of construction or other security for the provision of
distribution services (whether in form of cash, letter of credit, or otherwise)
and third-party prepayments, including any accrued interest thereon; provided,
that with respect to letters of credit, surety bonds or similar instruments,
“Customer Deposits” shall not include such instruments if the obligor thereunder
has provided Buyer a substitute instrument permitting Buyer to draw thereunder
prior to the Effective Time in lieu thereof.
     (24) “Designated Assets Value” means, as of any date, the sum of the
Accounts Receivable Purchase Amount, plus the amount of the Regulatory Assets,
if any, less the amount of the Regulatory Liabilities, if any, in each case as
of such date.
     (25) “Distribution Facilities” means electric distribution facilities owned
by Seller and located in the Transferred Territory, including all distribution
poles, wires, and installed equipment (overhead and underground), including all
lines of 100 kilovolts or less, all transformers with low side bushings below
100 kilovolts (whether serving sub-transmission or distribution lines), the
assorted high-side protective devices and the bus or conductor between these
protective devices and transformers.
     (26) “Easements” means all easements, rights of way, prescriptive rights,
railroad crossing agreements, stream and river crossing agreements, road and
highway crossing agreements and other ways of necessity, and other similar real
property grants, including those granted under permits whether or not of record.
     (27) “Employees” refers to all current employees of Seller or its
Affiliates who work in the Transferred Business and are listed on
Schedule 5.13(d).
     (28) “Employee Stock Ownership and Savings Plan” means that certain
Allegheny Energy Employee Stock Ownership and Savings Plan, effective January 1,
2006, as amended from time to time.
     (29) “Encumbrances” means any mortgages, pledges, liens, leases, security
interests, easements, activity and use limitations, restrictions, defects of
title, conditional and installment sale agreements, or other similar
encumbrances.
     (30) “Environmental Conditions” means the presence in or Release to the
environment, including air, surface and subsurface water, groundwater, soil and
sediments, of Hazardous Substances, including any migration of Hazardous
Substances through air, surface and subsurface water, groundwater, soil and
sediments, at, to or from any Site, regardless of when such presence or Release
occurred or is discovered.

Exhibit A-3



--------------------------------------------------------------------------------



 



     (31) “Environmental Laws” means all Laws relating to (a) pollution or
protection of the environment (including, without limitation, ambient air,
surface water, groundwater, land, surface and subsurface strata); (b) any
Release or threatened Release of, or any exposure of any Person or property to,
any Hazardous Substance; (c) the manufacture, processing, distribution, use,
treatment, storage, transport or handling of any Hazardous Substance; or
(d) workplace health and safety.
     (32) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (33) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     (34) “FERC” means the Federal Energy Regulatory Commission or any successor
agency thereto.
     (35) “Final Order” means a judgment, order or decree of the relevant
Governmental Entity that has not been reversed, stayed, set aside, annulled or
suspended, with respect to which any waiting period prescribed by applicable
Laws before the transactions contemplated hereby or in the Related Agreements
may be consummated has expired (but without the requirement for expiration of
any applicable rehearing period), and as to which all conditions to the
consummation of such transactions prescribed by applicable Laws have been
satisfied.
     (36) “Final Purchase Price” means (a) the Closing Payment, (b) plus or
minus, as applicable, any amount paid pursuant to Section 3.2(d), (c) plus any
amount paid pursuant to Section 3.2(f).
     (37) “Financial Transmission Right” or “FTR” means a financial instrument
that entitles the holder to receive compensation from PJM for certain
congestion-related transmission charges that arise when the grid is congested
and differences in locational marginal prices result from the redispatch of
generators out of merit order to relieve congestion in the PJM day-ahead market.
     (38) “FIRPTA Affidavit” means the Foreign Investment in Real Property Tax
Act Certification and Affidavit substantially in the form of Exhibit C hereto.
     (39) “GAAP” means Generally Accepted Accounting Principles for financial
reporting as in effect as of the Effective Time in the United States, applied on
a consistent basis.
     (40) “Good Utility Practices” means any practices, methods, standards,
guides, or acts, as applicable, that (a) are generally accepted in the region
during the relevant time period for use in the electricity transmission and
distribution industry, (b) are commonly used in prudent electricity transmission
and distribution engineering, construction, project management and operations,
and (c) would be expected if the Transferred Business is to be conducted at a
reasonable cost in a manner consistent with Laws applicable to the Transferred
Business and the objectives of reliability, safety, environmental protection,
economy and expediency. Good Utility Practices are intended to be acceptable
practices, methods, or acts generally accepted in

Exhibit A-4



--------------------------------------------------------------------------------



 



the region, and are not intended to be limited to the optimum practices,
methods, or acts to the exclusion of all others.
     (41) “Governmental Entity” means any federal, state or local executive,
legislative, judicial, regulatory authority, agency, commission, body,
department, board, court, tribunal or other governmental entity of the United
States.
     (42) “Hazardous Substance” means any substance regulated or as to which
liability may be incurred under any applicable Environmental Law, including any
petroleum hydrocarbons or products Released into the Environment, asbestos or
polychlorinated biphenyls and any other chemical, material or substance defined
or subject to regulation as a “hazardous substance,” “hazardous waste,”
“hazardous material,” “extremely hazardous substance,” “toxic substance,” “solid
waste,” “contaminant” or “pollutant” or words of similar meaning or import found
in any applicable Environmental Law.
     (43) “Holding Company Act” means the Public Utility Holding Company Act of
1935, as amended.
     (44) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     (45) “Income Tax” means any federal, state, local or foreign Tax (a) based
upon, measured by or calculated with respect to net income, profits or receipts
(including capital gains Taxes and minimum Taxes) or (b) based upon, measured by
or calculated with respect to multiple bases (including corporate franchise
taxes) if one or more of the bases on which such Tax may be based, measured by
or calculated with respect to, is described in clause (a), in each case together
with any interest, penalties, or additions to such Tax.
     (46) “Independent Accounting Firm” means an independent accounting firm of
national reputation mutually appointed by Seller and Buyer but excluding
Seller’s and Buyer’s own independent auditors. Prior to the selection of an
Independent Accounting Firm, Seller and Buyer shall provide to each other
details as to compensation paid to such Independent Accounting Firm and
reasonably expected to be paid to such Independent Accounting Firm along with a
description of the nature of the services provided or to be provided for the
prior two-year period and upcoming one-year period.
     (47) “Intellectual Property” means all patents, copyrights, trademarks,
trade names, mask works, service marks, service names, logos, domain names,
technology, know-how, processes, trade secrets, inventions, proprietary data,
formulas, research and development data, databases, computer software programs
and any other intellectual property as provided by applicable law, and any
registrations or applications for the same and all goodwill associated
therewith.
     (48) “Inventories” means materials, spare parts, supplies and other items
of inventory in each case to the extent property classified as inventory in
accordance with GAAP, primarily related to the VA Distribution Business in the
Transferred Territory.

Exhibit A-5



--------------------------------------------------------------------------------



 



     (49) “Laws” means all federal, state or local laws, statutes, ordinances,
rules, regulations, judgments, orders, injunctions, decrees, arbitration awards,
legally enforceable requirements of any Governmental Entity (including any
taxing authority that may not otherwise be treated as a Governmental Entity for
purposes of this Agreement) or the common law, in each case, in effect as of the
Effective Time.
     (50) “Liabilities” means any debts, liabilities, commitments or obligations
of any kind, character or nature whatsoever.
     (51) “Losses” means all damages, disbursements, losses, costs, and
expenses, including reasonable attorneys’ fees and expenses.
     (52) “LSE” shall have the meaning set forth in the PJM Agreements.
     (53) “Material Adverse Effect” means a material adverse change in, or
effect on, the business, assets, liabilities, condition (financial or otherwise)
or results of operations of the Transferred Business taken as a whole, or that
prevents, would prevent, or materially impairs or delays the ability of Seller
to perform its obligations hereunder, the consummation of the Closing or Buyer’s
ability to own, operate or maintain the VA Distribution Business in a manner
consistent with Good Utility Practice, other than any such change or effect that
arises from or is attributable to (a) entering into this Agreement or the
announcement of the transactions contemplated hereby, (b) changes in applicable
Laws, regional transmission organization policies, procedures or rules or
reliability standards, (c) general conditions in the national, regional or state
electric utility industry or in wholesale or retail markets or prices for
electric power or fuel, (d) changes or development in financial or securities
markets, interest rates or the economy in general, (e) the outbreak or
escalation of hostilities or the declaration by the United States of a national
emergency or war, or (f) acts of terrorism, other than acts materially damaging
the Seller’s facilities in the Commonwealth of Virginia.
     (54) “Net Book Value of the Acquired Assets” means, with respect to any
date, the net book value of the Acquired Assets (not including Accounts
Receivable, Unbilled Revenue or Regulatory Assets) as of such date, less the
Assumed Obligations (not including Customer Deposits or Regulatory Liabilities)
specified on Schedule 5.5. Other than the Assumed Obligations specified on
Schedule 5.5, the Net Book Value of the Acquired Assets will not be adjusted for
other Assumed Obligations.
     (55) “Off-Site Location” means any real property other than a Site.
     (56) “Order” means any award, decision, injunction, judgment, order,
consent order, writ, decree, consent decree, ruling, subpoena, or verdict
entered, issued, made or rendered by any court, administrative agency, other
Governmental Entity, or arbitrator, each of which possesses competent
jurisdiction.
     (57) “Permits” means all permits, subdivision approvals, variances,
licenses, franchises and other authorizations (excluding franchise agreements or
similar authorizations to serve municipalities), consents and approvals issued
by a Governmental Entity under Environmental Laws or other Laws.

Exhibit A-6



--------------------------------------------------------------------------------



 



     (58) “Permitted Encumbrances” means
          (a) statutory liens for current Taxes or assessments not yet due and
delinquent or the validity of which is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established;
          (b) mechanics’, carriers’, workers’, repairers’ and other similar
liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of Seller, or the
validity of which are being contested in good faith by appropriate proceedings;
          (c) with respect to any Owned Real Property, Transferred Easement or
other possessory interest of Seller in real property, Encumbrances, covenants,
Easements, restrictions and other title matters (including encroachments and
imperfections in or failures of title) and defects (whether or not recorded)
that do not or would not adversely and materially interfere with the operation
of that portion of the Transferred Business currently conducted on such property
or the Transferred Business as a whole;
          (d) Encumbrances securing the payment or performance of any of the
Assumed Obligations and Encumbrances released or terminated on or before the
Closing;
          (e) all applicable zoning ordinances and land use restrictions of a
Governmental Entity in effect as of the date of this Agreement and all changes
to or new adoptions of zoning ordinances and land use restrictions prior to the
Effective Time that do not adversely and materially interfere with the operation
of that portion of the Transferred Business conducted on such Real Property or
the Transferred Business as a whole;
          (f) all matters shown on surveys obtained by, and acceptable to,
Buyer;
          (g) the terms and provisions of all Contracts listed on
Schedule 5.14(a);
          (h) the terms and provisions of any deed, assignment or other
conveyance document by which any Owned Real Property has been conveyed or
otherwise transferred prior to the date hereof, to the extent such Owned Real
Property has been conveyed or otherwise transferred prior to the date hereof;
and
          (i) easements, restrictions, and covenants which do not materially
detract from the value of the related property as currently used or materially
interfere with the present use of such property or the operation of the
Transferred Business.
     (59) “Person” means an individual, a partnership, a limited liability
company, a joint venture, a corporation, a trust, an unincorporated organization
and a governmental entity or a department or agency thereof.
     (60) “PJM” means PJM Interconnection, LLC or any successor organization
thereto,
     (61) “PJM Agreements” means the PJM OATT, PJM Operating Agreement, PJM RAA,
PJM West RAA, and any other applicable PJM manuals, market rules, procedures or

Exhibit A-7



--------------------------------------------------------------------------------



 



documents, or any successor, superceding or amended versions that may take
effect from time to time.
     (62) “PJM Load Zone” shall have the meaning set forth in the PJM
Agreements.
     (63) “PJM OATT” or “PJM Tariff” means the Open Access Transmission Tariff
of PJM or the successor, superceding or amended versions of the Open Access
Transmission Tariff that may take effect from time to time.
     (64) “PJM Operating Agreement” means the Operating Agreement of PJM or the
successor, superceding or amended versions of the Operating Agreement that may
take effect from time to time.
     (65) “PJM RAA” means the PJM Reliability Assurance Agreement or any
successor, superceding or amended versions of the PJM Reliability Assurance
Agreement that may take effect from time to time.
     (66) “PJM West RAA” means the PJM West Reliability Assurance Agreement or
the successor, superceding or amended versions of the PJM West Reliability
Assurance Agreement that may take effect from time to time.
     (67) “Power Purchase Agreements” means, collectively, (a) that certain 2009
Full Requirements Service Agreement, dated December 19, 2008, by and between
Allegheny Energy Supply Company, LLC and Seller d/b/a Allegheny Power, (b) that
certain 2009 Full Requirements Service Agreement, dated December 19, 2008, by
and between Conectiv Energy Supply, Inc. and Seller d/b/a Allegheny Power, and
(c) that certain 2009 Full Requirements Service Agreement, dated December 19,
2008, by and between PPL Energyplus LLC and Seller d/b/a Allegheny Power.
     (68) “Regulatory Assets” means Seller’s regulatory assets related to the VA
Distribution Business in the Transferred Territory as set forth on
Schedule 2.1(u).
     (69) “Regulatory Liabilities” means Seller’s regulatory liabilities related
to the VA Distribution Business in the Transferred Territory as set forth on
Schedule 2.1(u).
     (70) “Related Agreements” means the Transition Services Agreement, the
Communication Facilities Agreement, Shared Facilities Agreement, the Interchange
Agreement, the TrAIL Agreement, the PPA Assignment and Assumption Agreement (if
required), an agreement contemplated by Section 7.24, the special warranty deeds
duly executed and in recordable form conveying the Owned Real Property, the
Assignment and Assumption Agreement, the FIRPTA Affidavit, the bill of sale, and
any other instruments of sale, transfer, conveyance, assignment, or assumption
as Buyer may reasonably request.
     (71) “Release” means any releasing, spilling, leaking, discharging,
depositing, disposing, pumping, pouring, emitting, emptying, injecting,
leaching, abandoning, dumping or migrating.

Exhibit A-8



--------------------------------------------------------------------------------



 



     (72) “Remediation” means an action of any kind to address an Environmental
Condition or a Release of Hazardous Substances, including the following
activities: (a) monitoring, investigation, assessment, treatment, cleanup,
containment, removal, mitigation, response or restoration work; (b) obtaining
any permits, consents, approvals or authorizations of any Governmental Entity
necessary to conduct any such activity; (c) preparing and implementing any plans
or studies, and making all relevant filings with and submissions to the relevant
Governmental Entities for any such activity; (d) the use, implementation,
application, installation, operation or maintenance of removal actions, remedial
technologies applied to the surface or subsurface soils, excavation and
treatment or disposal of soils, systems for long term treatment of surface water
or groundwater, engineering controls or institutional controls; and (e) any
other activities required under Environmental Laws to address an Environmental
Condition or a Release of Hazardous Substances.
     (73) “Representatives” of a Person means, collectively, such Person’s
Affiliates and its and their respective directors, officers, partners, members,
employees, representatives, agents, advisors (including accountants, legal
counsel, environmental consultants, engineering consultants and financial
advisors), parent entities and other controlling Persons.
     (74) “Sales Taxes” means sales, use, value added, excise and other similar
Taxes applicable to the transfer of personal property, if any, that may be
imposed upon, or payable, collectible or incurred in connection with or as a
result of the transfer of the Acquired Assets or Transferred Business to Buyer.
     (75) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     (76) “Seller’s Knowledge” or “Knowledge of Seller” means (i) the actual
knowledge of those individuals listed on Schedule A(76) and (ii) the knowledge
that such individuals could be expected to become aware of upon due inquiry.
     (77) “Seller’s Representatives” means Seller’s accountants, employees,
counsel, financial advisors and other authorized representatives.
     (78) “Seller’s Separation Allowance Plan” means the Allegheny Energy
Service Corporation Separation Allowance Plans for Employees, effective
April 19, 2004, as amended from time to time.
     (79) “Seller’s Shared Equipment” means (i) all remote terminals, batteries,
battery chargers and other similar equipment, protection system equipment (such
as PTs, CTs, CVT, relay control circuitry), relays cabling and similar
equipment, telephone circuits necessary to communicate to and from Seller’s
network, to the extent all these assets are located on Shared Locations, and
(ii) all positrons, annuciators, substation telephones or other similar
equipment located at those substations on the Excluded Real Property.
     (80) “Site” means the parcels of land included in the Owned Real Property
and Transferred Easements. Any reference to a Site shall include the surface and
subsurface elements, including the soil, surface water and groundwater present
at the Site.

Exhibit A-9



--------------------------------------------------------------------------------



 



     (81) “Straddle Period” means any taxable period that begins prior to
Effective Time and ends after the Effective Time.
     (82) “Subsidiary” when used in reference to any Person, means any entity of
which outstanding securities having ordinary voting power to elect a majority of
the Board of Directors, or other Persons performing similar functions, of such
entity are owned directly or indirectly by such Person.
     (83) “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local or foreign taxing authority,
including Income Taxes, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other taxes, including any interest, penalties
or additions attributable thereto.
     (84) “Tax Return” means any return, report, information return,
declaration, certificate, or other document (including any related or supporting
information) required to be filed with any taxing authority with respect to
Taxes.
     (85) “Transfer Taxes” shall mean all applicable real estate transfer,
stamp, conveyance and other similar Taxes related to the transfer of real
property that may be imposed upon, or payable, collectible or incurred in
connection with the transfer of the Acquired Assets or Transferred Business to
Buyer.
     (86) “Transferable Permits” means those Seller’s Permits which relate
primarily to the VA Distribution Business in the Transferred Territory (and all
applications relating thereto) which are transferable under applicable Laws by
Seller to Buyer (with or without a filing with, notice to, consent of or
approval of any Governmental Authority).
     (87) “Transferring Employee Records” means copies of all official personnel
files related to the Transferring Employees to the extent such files pertain to
(i) skill and development training, (ii) seniority histories, (iii) current
salary and benefit information, (iv) Occupational, Safety and Health
Administration reports, and (v) safety violations entered in the discipline
database.
     (88) “Transition Services Agreement” means a Transition Services Agreement
to be mutually agreed upon between Buyer and Seller and executed at Closing
relating to Seller’s provision of specified services to Buyer following the
Closing.
     (89) “Transmission Facilities” means those electric transmission facilities
owned by Seller including transmission poles, wires and installed equipment
(overhead and underground) and lines capable of being energized at 100 kilovolts
or more.
     (90) “Unbilled Revenue” means all accrued but unbilled revenue and customer
accounts, as of the applicable date, of the VA Distribution Business in the
Transferred Territory determined in accordance with GAAP consistently applied,
except without deduction or reserve relating to collectability, bad debts or
similar adjustments.
     (91) “Virginia Commission” means the Virginia State Corporation Commission.

Exhibit A-10



--------------------------------------------------------------------------------



 



     (92) “Virginia Settlement” means that certain Order and Application of
Seller D/B/A Allegheny Power, dated November 18, 2008, for an increase in its
Electric Rates Pursuant to Virginia Code Sections 56-249 and 56-582 and,
Alternatively, Request to Modify Memorandum of Understanding and Order in Case
No. PUE-2000-00280, Case No. PUE-2008-00033, before the Virginia Commission.
     (93) “WARN Act” means the Federal Worker Adjustment Retraining and
Notification Act of 1988.
     (94) “Wholesale Power Contract” means the Second Amended and Restated
Wholesale Power Contract, dated as of January 1, 2009, between ODEC and Buyer.
     Each of the following terms has the meaning specified in the Section set
forth opposite such term:

      Term   Section
2008 Statement
  5.5(a)
Acquired Assets
  2.1
Acquired Intellectual Property
  2.1(o)
Agreement
  Preamble
Allegheny
  5.9
Allocation
  3.3
Applicable Rate
  3.2(d)
Assumed Obligations
  2.3
Bankruptcy and Equity Exception
  5.2
Benefit Arrangement
  5.13(b)
Benefit Plans
  5.13(a)
Benefits Continuation Period
  7.8(b)
Buyer
  Preamble
Buyer Benefit Plans
  7.8(c)
Buyer Indemnified Parties
  9.2(a)
Buyer Required Regulatory Approvals
  6.3(b)
Buyer’s Shared Equipment
  2.1(c)
Closing
  4.1
Closing Date
  4.1
Closing Payment
  3.1(b)
Closing Statement
  3.2(a)
Closing Statement Review Period
  3.2(b)
Commercial Arbitration Rules
  11.13(c)
Communication Facilities Agreement
  7.14(b)
De Minimis Loss
  9.2(a)
Direct Claim
  9.3(c)
Disclosure Schedules
  11.9
DOJ
  7.3(c)
Effective Time
  4.1
Eligible Employees
  7.8(a)
Entitled Party
  7.4(b)

Exhibit A-11



--------------------------------------------------------------------------------



 



      Term   Section
Equipment Leases
  2.1(h)
Estimated NBV
  3.1(b)
Excluded Assets
  2.2
Excluded Easements
  2.2(b)
Excluded Real Property
  2.2(a)
Excluded Tangible Personal Property
  2.2(k)
Final NBV
  3.2(c)
Financial Statements
  5.4(a)
FTC
  7.3(c)
Hire Date
  7.8(b)
Indemnifiable Loss
  9.2(a)
Indemnifying Party
  9.2(d)
Indemnitee
  9.2(c)
Independent Accounting Firm Closing Statement
  3.2(b)
Determination
   
Independent Accounting Firm Partner
  3.2(b)
Initial 2008 Statement
  5.5(a)
Interchange Agreement
  7.22
Leave Employees
  7.8(a)
ODEC
  Recitals
Owned Real Property
  2.1(a)
Post-Closing Allocation
  3.3
PPA Assignment and Assumpyion Agreement
  7.23
Prior Welfare Plans
  7.8(b)
Purchase Price Certificate
  3.1(b)
REC
  Recitals
Receiving Party
  7.4(b)
Regulatory Undertakings
  7.3(e)
Replacement Welfare Plans
  7.8(b)
Retained Intellectual Property
  2.2(j)
Retained Obligations
  2.4
Seller
  Preamble
Seller Indemnified Parties
  9.2(b)
Seller Lease Buy-Out
  2.5
Seller Required Regulatory Approvals
  5.3(b)
Seller Third-Party Consents
  5.3(a)
Shared Contracts
  2.2(f)
Shared Facilities
  7.12(c)
Shared Facilities Agreement
  7.12(c)
Shared Location
  2.1(c)
Sister Business
  Recitals
Sister Purchase Agreement
  Recitals
Tangible Personal Property
  2.1(g)
Tax Audit
  7.7(e)(i)
Termination Date
  10.1(b)

Exhibit A-12



--------------------------------------------------------------------------------



 



      Term   Section
Third Party Claim
  9.3(a)
TrAIL Project Lines
  7.16(b)
TrAIL Agreement
  7.16(b)
Transferred Business
  Recitals
Transferred Contracts
  2.1(i)
Transferred Easements
  2.1(b)
Transferred Territory
  Recitals
Transferring Employees
  7.8(a)
VA Distribution Business
  Recitals
WARN Notice Requirements
  7.8(h)

PRINCIPLES OF CONSTRUCTION
     In construing this Agreement, together with the Schedules and Exhibits
hereto, the following principles shall be followed:
     (1) references to this Agreement shall include a reference to all exhibits
and schedules hereto;
     (2) the terms “herein,” “hereof,” “hereby,” “hereunder” and other similar
terms refer to this Agreement as a whole and not only to the particular Article,
Section or other subdivision in which any such terms may be employed;
     (3) except as otherwise set forth herein, references to Articles, Sections,
Schedules, Exhibits and other subdivisions refer to the Articles, Sections,
Schedules, Exhibits and other subdivisions of this Agreement;
     (4) a reference to any Person shall include such Person’s predecessors;
     (5) except as otherwise expressly provided, all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
U.S. generally accepted accounting principles;
     (6) no consideration shall be given to the table of contents and captions
of the Articles, Sections, Schedules, Exhibits, subdivisions, subsections or
clauses, which are inserted for convenience in locating the provisions of this
Agreement and not as an aid in its construction;
     (7) examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
     (8) the word “includes” and “including” and their syntactical variants mean
“includes, but is not limited to” and “including, without limitation,” and
corresponding syntactical variant expressions;
     (9) “or” is not exclusive;

Exhibit A-13



--------------------------------------------------------------------------------



 



     (10) a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place in this Agreement
where it is defined;
     (11) the plural shall be deemed to include the singular and vice versa;
     (12) references to any agreement, document or instrument will be construed
at a particular time to refer to such agreement, document or instrument as the
same may be amended, modified, supplemented or replaced as of such time;
     (13) references to any tariff, rate, or order of any Governmental Authority
will mean such tariff, rate or order, as the same may be amended, modified,
supplemented or restated and be in effect from time to time;
     (14) if any action or obligation is required to be taken or performed on
any day which is not a Business Day, such action or obligation must be performed
on the next succeeding Business Day;
     (15) references to an applicable Law will mean a reference to such
applicable Law as the same may be amended, modified, supplemented or restated
and be in effect from time to time; and
     (16) unless otherwise expressly provided, the conveyance of any real
property interest herein is intended to include any of the conveying party’s
associated air, oil, gas, mineral or water rights relating to such property;
provided, that no representation is made herein regarding the sufficiency of
such rights for any particular purpose.

Exhibit A-14